


EXHIBIT 10.20(A)

 

 

OFFICE LEASE

 

WESTBROOK CORPORATE CENTER

 

 

THIS OFFICE LEASE (this “Lease”) is made as of January 14, 2004, by and between

 

 

“Landlord”                                          The Multi-Employer Property
Trust, a trust organized under 12 C.F.R. Section 9.18

 

and

 

“Tenant”                                              Cephalon, Inc., a Delaware
corporation

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1:

DEFINITIONS

 

 

 

 

 

 

1.1

Definitions

 

 

 

 

 

SECTION 2:

PREMISES AND TERM

 

 

 

 

 

 

2.1

Lease of Premises

 

 

 

 

 

 

2.2

Lease Term

 

 

 

 

 

 

2.3

Plans and Specifications

 

 

 

 

 

 

2.4

Tenant Improvements

 

 

 

 

 

 

2.5

Intentionally Omitted.

 

 

 

 

 

 

2.6

Intentionally Omitted

 

 

 

 

 

 

2.7

Reception Desk

 

 

 

 

 

 

2.8

Intentionally Omitted

 

 

 

 

 

 

2.9

Intentionally Omitted

 

 

 

 

 

 

2.10

Use and Conduct of Business

 

 

 

 

 

 

2.11

Compliance with Governmental Requirements and Rules and Regulations

 

 

 

 

 

 

2.12

Option to Renew

 

 

 

 

 

 

2.13

Right of First Offer to Lease Additional Space

 

 

 

 

 

SECTION 3:

BASE RENT, ADDITIONAL RENT AND OTHER SUMS PAYABLE UNDER LEASE

 

 

 

 

 

 

3.1

Payment of Rental

 

 

 

 

 

 

3.2

Base Rent

 

 

 

 

 

 

3.3

Supplemental Rent

 

 

 

 

 

 

3.4

Additional Rent

 

 

 

 

 

 

3.5

Utilities

 

 

 

 

 

 

3.6

Holdover

 

 

 

 

 

 

3.7

Late Charge

 

 

 

 

 

 

3.8

Default Rate

 

 

 

 

 

SECTION 4:

GENERAL PROVISIONS

 

 

 

 

 

 

4.1

Maintenance and Repair by Landlord

 

 

 

 

 

 

4.2

Maintenance and Repair by Tenant

 

 

 

 

 

 

4.3

Common Areas/Security

 

 

 

 

 

 

4.4

Building Services

 

 

i

--------------------------------------------------------------------------------


 

 

4.5

Tenant Alterations

 

 

 

 

 

 

4.6

Tenant’s Work Performance

 

 

 

 

 

 

4.7

Surrender of Possession

 

 

 

 

 

 

4.8

Removal of Property

 

 

 

 

 

 

4.9

Access

 

 

 

 

 

 

4.10

Damage or Destruction

 

 

 

 

 

 

4.11

Condemnation

 

 

 

 

 

 

4.12

Intentionally Omitted

 

 

 

 

 

 

4.13

Indemnification

 

 

 

 

 

 

4.14

Tenant Insurance

 

 

 

 

 

 

4.15

Landlord’s Insurance

 

 

 

 

 

 

4.16

Waiver of Subrogation

 

 

 

 

 

 

4.17

Assignment and Subletting by Tenant

 

 

 

 

 

 

4.18

Assignment by Landlord

 

 

 

 

 

 

4.19

Estoppel Certificates and Financial Statements

 

 

 

 

 

 

4.20

Modification for Lender

 

 

 

 

 

 

4.21

Hazardous Substances

 

 

 

 

 

 

4.22

Access Laws

 

 

 

 

 

 

4.23

Quiet Enjoyment

 

 

 

 

 

 

4.24

Signs

 

 

 

 

 

 

4.25

Subordination

 

 

 

 

 

 

4.26

Intentionally Omitted

 

 

 

 

 

 

4.27

Brokers

 

 

 

 

 

 

4.28

Exculpation and Limitation of Liability

 

 

 

 

 

 

4.29

Intentionally Omitted

 

 

 

 

 

 

4.30

Mechanic’s Liens and Tenant’s Personal Property Taxes

 

 

 

 

 

 

4.31

Satellite Antenna

 

 

 

 

 

 

4.32

Parking

 

 

 

 

 

SECTION 5:

DEFAULT AND REMEDIES

 

 

 

 

 

 

5.1

Events of Default

 

 

ii

--------------------------------------------------------------------------------


 

 

5.2

Remedies

 

 

 

 

 

 

5.3

Right to Perform

 

 

 

 

 

 

5.4

Landlord’s Default

 

 

 

 

 

SECTION 6:

MISCELLANEOUS PROVISIONS

 

 

 

 

 

 

6.1

Notices

 

 

 

 

 

 

6.2

Attorney’s Fees and Expenses

 

 

 

 

 

 

6.3

No Accord and Satisfaction

 

 

 

 

 

 

6.4

Successors; Joint and Several Liability

 

 

 

 

 

 

6.5

Choice of Law

 

 

 

 

 

 

6.6

No Waiver of Remedies

 

 

 

 

 

 

6.7

Offer to Lease

 

 

 

 

 

 

6.8

Force Majeure

 

 

 

 

 

 

6.9

Landlord’s Consent

 

 

 

 

 

 

6.10

Severability; Captions

 

 

 

 

 

 

6.11

Interpretation

 

 

 

 

 

 

6.12

Incorporation of Prior Agreement; Amendments

 

 

 

 

 

 

6.13

Authority

 

 

 

 

 

 

6.14

Time of Essence

 

 

 

 

 

 

6.15

Survival of Obligations

 

 

 

 

 

 

6.16

Consent to Service

 

 

 

 

 

 

6.17

Landlord’s Authorized Agents

 

 

 

 

 

 

6.18

Waiver of Jury Trial

 

 

 

 

 

 

6.19

Representations and Warranties of Landlord

 

 

iii

--------------------------------------------------------------------------------


 

LISTING OF EXHIBITS

 

 

Exhibit A

Legal Description of the Land

 

 

 

 

Exhibit B

Drawing Showing Location of the Premises

 

 

 

 

Exhibit C

Tenant Improvements

 

 

 

 

Exhibit D

Intentionally Deleted

 

 

 

 

Exhibit E

Rules and Regulations

 

 

 

 

Exhibit F

Description of Cleaning Services

 

 

i

--------------------------------------------------------------------------------


 

SECTION 1:   DEFINITIONS

 

1.1                                                         Definitions:  Each
underlined term in this section shall have the meaning set forth next to that
underlined term.  Capitalized terms that are used in this Lease without
definition but are defined in any of the Exhibits to this Lease shall have the
meanings ascribed to those terms in the applicable Exhibit.

 

Access Laws:  The Americans With Disabilities Act of 1990 (including the
Americans with Disabilities Act Accessibility Guidelines for Building and
Facilities) and all other Governmental Requirements relating to the foregoing.

 

Additional Rent:  Defined in Paragraph 3.4 captioned “Additional Rent”.

 

Additional Space: Defined in Paragraph 2.13 captioned “Right of First Offer to
Lease Additional Space”.

 

Additional Space Commencement Date: Defined in Paragraph 2.13 captioned “Right
of First Offer to Lease Additional Space”.

 

Base Amount Allocable to the Premises:  Defined in Paragraph 3.4 captioned
“Additional Rent”.

 

Base Rent:  Base Rent shall be as follows:

 

 

 

Annual

 

Monthly

 

Lease Year

 

Base Rent

 

Base Rent

 

 

 

 

 

 

 

1

 

$

[**]

 

$

[**]

 

2

 

$

[**]

 

$

[**]

 

3

 

$

[**]

 

$

[**]

 

 

 

(if the first renewal option is validly exercised)

 

4

 

$

[**]

 

$

[**]

 

 

 

(if the second renewal option is validly exercised)

 

5

 

as determined pursuant to subparagraph 2.12(d)

 

 

 

(if the third renewal option is validly exercised)

 

6-10

 

as determined pursuant to subparagraph 2.12(d)

 

 

Base Year:  2004.

 

Brokers:  Tenant was represented in this transaction by Julien J. Studley, Inc.,
a licensed real estate broker.  Landlord was represented in this transaction by
Trammell Crow Services, Inc., a licensed real estate broker.

 

Building:  The building located on the Land at 41 Moores Road, Frazer,
Pennsylvania 19355 commonly known as Westbrook Corporate Center and containing
approximately 187,653 rentable square feet.

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Business Day:  Calendar days, except for Saturdays and Sundays and the following
holidays: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day.

 

Business Hours:  From 7:00 a.m. to 6:00 p.m. on Business Days and from 9:00 a.m.
to 1:00 p.m. on Saturdays.

 

Claims: An individual and collective reference to any and all claims, demands,
damages, injuries, losses, liens, liabilities, penalties, fines, lawsuits,
actions, other proceedings and expenses (including attorneys’ fees and expenses
incurred in connection with the proceeding whether at trial or on appeal).

 

Commencement Date:  The date on which Tenant takes possession of any part or
portion of the Premises, whether for construction of Tenant Improvements or for
the Permitted Use.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as now or hereafter
amended, and the regulations promulgated under it.

 

Estimated Operating Costs Allocable to the Premises:  Defined in Paragraph 3.4,
captioned “Additional Rent”.

 

Events of Default:  One or more of those events or state of facts defined in
Paragraph 5.1, captioned “Events of Default”.

 

Excess Operating Costs Allocable to the Premises: Defined in Paragraph 3.4
captioned “Additional Rent”.

 

Force Majeure:  Any one or more of the following: act of God, strike, lockout,
labor trouble or dispute, inability to procure or shortage of material or labor,
failure of power or utility, delay in transportation, fire, vandalism, accident,
flood, severe weather, other casualty, Governmental Requirements (including
mandated changes in the Plans and Specifications or the Tenant Improvements
resulting from changes in pertinent Governmental Requirements or interpretations
thereof), riot, insurrection, civil commotion, terrorism, sabotage, explosion,
war, natural or local emergency, act or omission of others, including Landlord
or Tenant, as the case may be, or other reasons of a similar or dissimilar
nature not solely the fault of, or under the exclusive control of, Landlord or
Tenant, as the case may be.

 

Governmental Agency:  The United States of America, the state in which the Land
is located, any county, city, district, municipality or other governmental
subdivision, court or agency or quasi-governmental agency having jurisdiction
over the Land and any board, agency or authority associated with any such
governmental entity, including the fire department having jurisdiction over the
Land.

 

Governmental Requirements:  Any and all statutes, ordinances, codes, laws,
rules, regulations, orders and directives of any Governmental Agency as now or
later amended.

 

Hazardous Substance(s):  Asbestos, PCBs, petroleum or petroleum-based chemicals
or substances, urea formaldehyde or any chemical, material, element, compound,
solution, mixture,

 

--------------------------------------------------------------------------------


 

substance or other matter of any kind whatsoever which is now or later defined,
classified, listed, designated or regulated as hazardous, toxic or radioactive
by any Governmental Agency.

 

Land:  The land upon which the Building is located in Chester County,
Pennsylvania, as legally described in Exhibit A attached to this Lease.

 

Landlord:  The trust named on the first page of this Lease, or its successors
and assigns as provided in Paragraph 4.18, captioned “Assignment by Landlord”.

 

Landlord’s Agents:  Any and all partners, officers, agents, employees,
contractors, trustees, investment advisors and consultants of Landlord.

 

Lease Term:  The Lease Term shall commence on the Commencement Date and end
thirty-six (36) months following the Rent Commencement Date.  The “Lease Term,”
as used herein, shall also include a Renewal Term, if exercised, and the
duration of the Lease Term shall be extended accordingly.  The Lease Term is
divided into an “Interim Period,” which begins on the Commencement Date and ends
the day preceding the Rent Commencement Date, and “Lease Years,” the first of
which commences on the Rent Commencement Date and ends on the date twelve (12)
months thereafter, with each succeeding Lease Year being the twelve (12) month
period immediately following the expiration of the preceding Lease Year.

 

Manager:  Trammell Crow Services, Inc., or its replacement as specified by
written notice from Landlord to Tenant.

 

Manager’s Address:  c/o Trammell Crow Company, 101 West Elm Street, Suite 400,
Conshohocken, PA 19428-2009

 

Mortgage: Defined in Paragraph 4.25, captioned “Subordination”.

 

Mortgagee: Defined in Paragraph 4.25, captioned “Subordination”.

 

Operating Costs:  Defined in Paragraph 3.4, captioned “Additional Rent”.

 

Operating Costs Allocable to the Premises:  Defined in Paragraph 3.4, captioned
“Additional Rent”.

 

Permitted Use:  General and executive office uses and any other uses incidental
thereto, including, but not limited to, a pantry for the exclusive use of
Tenant’s employees (which pantry may contain a microwave, refrigerator, and
table and chairs), a cafeteria for the exclusive use of Tenant’s employees,  and
a training facility for the exclusive use of Tenant’s employees.

 

Plans and Specifications:  Those certain plans and specifications for the Tenant
Improvements prepared by Tenant and approved by Landlord in accordance with
Exhibit C.

 

Premises: The portion of the Building depicted on Exhibit B, which consists of
approximately 38,933 rentable square feet on the first floor of the Building,
approximately 42,590 square feet on the second floor of the Building and
approximately 32,226 square feet on the third floor of the Building, for an
aggregate of approximately 113,749 rentable square feet.

 

--------------------------------------------------------------------------------


 

Tenant agrees that the rentable area of the Premises, as set forth in this
paragraph, shall be the rentable area of the Premises for all purposes of this
Lease.

 

Prime Rate:  Defined in Paragraph 3.8, captioned “Default Rate”.

 

Property:  The Land together with all improvements thereon, including without
limitation, the Building.

 

Property Taxes:  (a) Any form of ad valorem real or personal property tax or
assessment imposed by any Governmental Agency on the Land, Building, related
improvements or any personal property owned by Landlord associated with such
Land, Building or improvements; (b) any other form of tax or assessment, license
fee, license tax, tax or excise on rent or any other levy, charge, expense or
imposition made or required by any Governmental Agency on any interest of
Landlord in such Land, Building, related improvements or personal property;
(c) any fee for services charged by any Governmental Agency for any services
such as fire protection, street, sidewalk and road maintenance, refuse
collection, school systems or other services provided or formerly provided to
property owners and residents within the general area of the Land; (d) any
governmental impositions allocable to or measured by the area of any or all of
such Land, Building, related improvements or personal property or the amount of
any base rent, additional rent or other sums payable under any lease for any or
all of such Land, Building, related improvements or personal property, including
any tax on gross receipts or any excise tax or other charges levied by any
Governmental Agency with respect to the possession, leasing, operation,
maintenance, alteration, repair, use or occupancy of any or all of such Land,
Building, related improvements, personal property or the rent earned by any part
of or interest in such Land, Building, related improvements or personal
property; and (e) any impositions by any Governmental Agency on any transaction
evidenced by a lease of any or all of such Land, Building, related improvements
or personal property or charge with respect to any document to which Landlord is
a party creating or transferring an interest or an estate in any or all of such
Land, Building, related improvements or personal property.  Property Taxes shall
not include taxes on Landlord’s net income or any inheritance, estate, gift,
capital levy, franchise, transit, profit, capital stock or transfer taxes, nor
shall Property Taxes include any judgments, penalties, liens, interest or late
fees resulting from Landlord’s failure to pay in a timely manner any Property
Taxes, unless Tenant shall have failed to pay Landlord for either estimated or
actual Property Taxes pursuant to Paragraph 3.4 hereof.

 

Rent Commencement Date: The later of (a) March 1, 2004 or (b) the date Landlord
delivers to Tenant a current certificate of occupancy and/or use and occupancy
permit subject to only those conditions imposed by the Township relating to the
open plan areas.

 

Security Deposit:  None.

 

Tenant:  The person or entity named on the first page of this Lease.

 

Tenant Alterations:  Defined in Paragraph 4.5, captioned “Tenant Alterations”.

 

Tenant Improvement Allowance:  The maximum amount to be expended by Landlord for
the cost of Tenant Improvements (including architectural, engineering,
permitting, and space

 

--------------------------------------------------------------------------------


 

planning fees), which maximum shall not exceed $[**] ($[**] per rentable square
foot of space in the Premises).

 

Tenant Improvements:  Those alterations or improvements to the Premises as
appear and are depicted in the Plans and Specifications.

 

Tenant’s Agents:  Any and all officers, partners, members, directors,
contractors, subcontractors, consultants, licensees, agents, concessionaires,
subtenants, servants, employees, customers, guests, invitees or visitors of
Tenant.

 

Tenant’s Pro Rata Share: A fraction, the numerator of which is the number of
rentable square feet of floor area in the Premises, and the denominator of which
is the number of rentable square feet of floor area in the Building, or 60.62%. 
Notwithstanding the foregoing, for purposes of determining the Excess Operating
Costs Allocable to the Premises, Tenant’s Pro Rata Share for the first Lease
Year is deemed to be 39.97% and Tenant’s Pro Rata Share for the second Lease
Year is deemed to be 49.03%.

 

Tenant’s Construction Representative.  A person or entity to be named by Tenant
by notice to Landlord prior to the construction of any Tenant Improvements
pursuant to Paragraph 2.4, who shall serve as Tenant’s construction
representative during the construction of the Tenant Improvements.

 

Year:  A calendar year commencing January 1 and ending December 31.

 

SECTION 2:   PREMISES AND TERM

 

2.1                                                         Lease of Premises. 
Landlord leases the Premises to Tenant, and Tenant leases the Premises from
Landlord, upon the terms and conditions set forth in this Lease.

 

2.2                                                         Lease Term.  The
Lease Term shall be for the period stated in the definition of that term, unless
earlier terminated as provided in this Lease.

 

2.3                                                         Plans and
Specifications. Plans and Specifications shall be prepared, received and
approved as provided in Exhibit C.  Terms used in Exhibit C but not defined
therein shall have the meaning given in this Lease.

 

2.4                                                         Tenant Improvements.
Tenant shall design and construct the Tenant Improvements for the Premises in
accordance with the provisions of Exhibit C attached hereto.  Landlord shall
make disbursements to Tenant from the Tenant Improvement Allowance for the cost
of designing and constructing the Tenant Improvements for the Premises in an
amount not to exceed the Tenant Improvement Allowance, in accordance with the
provisions of Exhibit C. All Tenant improvements paid for out of the Tenant
Improvement Allowance shall be the property of Landlord and shall remain upon
and be surrendered with the Premises upon the expiration or earlier termination
of this Lease.

 

2.5                                                         Intentionally
Omitted.

 

2.6                                                         Intentionally
Omitted

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

2.7                                                         Reception Desk. 
Tenant shall not use the west lobby of the Premises for purposes other than
ingress and egress; provided, however, Tenant shall be permitted, subject to
Landlord’s prior consent, which consent shall not be unreasonably withheld,
conditioned or delayed, to install and operate a reception desk/security station
and related electrical, voice and data connections (collectively, the “Reception
Desk”) in the west lobby of the Premises. Tenant hereby agrees that, if Tenant
elects to install and operate the Reception Desk in the west lobby of the
Premises, Tenant shall:

 

(a)                                                          Install the
Reception Desk in a good and workmanlike manner, in compliance with all
applicable Governmental Requirements.

 

(b)                                                         Upon expiration or
the sooner termination of this Lease, remove the Reception Desk (together with
all electrical, voice and data connections), repair any damage caused by such
removal and restore any affected area of the lobby to substantially the same
condition as of the Commencement Date.

 

2.8                                                         Intentionally
Omitted

 

2.9                                                         Intentionally
Omitted.

 

2.10                                                   Use and Conduct of
Business.  The Premises are to be used only for the Permitted Use, and for no
other business or purpose without the prior consent of Landlord.  Landlord makes
no representation or warranty as to the suitability of the Premises for Tenant’s
intended use.  Tenant shall, at its own cost and expense, obtain and maintain
any and all licenses, permits, and approvals necessary or appropriate for its
use, occupation and operation of the Premises.  Tenant’s inability to obtain or
maintain any such license, permit or approval necessary or appropriate for its
use, occupation or operation of the Premises shall not relieve it of its
obligations under this Lease, including the obligation to pay Base Rent and
Additional Rent.  No act shall be done in or about the Premises that is unlawful
or that will increase the existing rate of insurance on any or all of the Land
or Building (which insurance premiums are based upon the use of the Premises for
general office purposes).  Tenant shall not: (a) commit or allow to be committed
or exist any waste upon the Premises, (b) commit or allow to be committed or
exist any public or private nuisance, (c) knowingly violate any reasonable
provisions of Landlord’s contracts affecting any or all of the Land or Building,
(d) create any work stoppage, strike, picketing, labor disruption or dispute, or
(e) interfere in any material way with the business of Landlord or with the
rights or privileges of any contractors, subcontractors, licensees, agents,
concessionaires, subtenants, servants, employees, customers, guests, invitees or
visitors or any other persons lawfully in and upon the Land or Building.  Tenant
shall not, without the prior consent of Landlord, which consent shall not be
unreasonably withheld, conditioned, or delayed, use any apparatus, machinery or
device in or about the Premises which will cause any substantial noise or
vibration or any increase in the normal consumption level of electric power. If
any of Tenant’s machines and equipment should disturb the quiet enjoyment of any
other tenant in the Building, then Tenant shall provide, at its sole cost and
expense, adequate insulation or take other such action, including removing such
machines and equipment, as may be necessary to eliminate the disturbance.

 

--------------------------------------------------------------------------------


 

2.11                                                   Compliance with
Governmental Requirements and Rules and Regulations.  Tenant shall comply with
all Governmental Requirements relating to its use, occupancy and operation of
the Premises and shall observe such reasonable rules and regulations of general
application as may be adopted and published by Landlord from time to time for
the safety, care and cleanliness of the Premises, the Building and the Land, and
for the preservation of good order in the Building, including the Rules and
Regulations attached to this Lease as Exhibit E. However, in case of any
conflict or inconsistency between the provisions of this Lease and any of the
Rules and Regulations, the provisions of this Lease shall control.
Notwithstanding the foregoing, during construction of the Tenant Improvements,
the following Rules listed on Exhibit E shall be temporarily suspended, and
Tenant’s performance of these three obligations shall be governed instead by the
Plans and Specifications and by the reasonable requirements imposed by
Landlord’s construction manager: first sentence of Rule 3, solely as it relates
to obstructions of the west wing of the Building, 18, 22, third sentence of
Rule 29 (relating to overnight parking of vehicles) and 31.

 

2.12                                                   Option to Renew. 
Landlord hereby grants Tenant three (3) options to renew the Lease Term, upon
the following terms and conditions:

 

(a)                                                          Each of the first
two renewal terms (a renewal term, once exercised, is referred to in this
Section as a “Renewal Term”) shall be for one (1) year, with the first Renewal
Term, if exercised, commencing on the day following the expiration date of the
initial Lease Term of this Lease and expiring at midnight on the day preceding
the one year anniversary of the commencement date of the first Renewal Term, and
the second Renewal Term, if exercised, commencing on the day following the
expiration date of the first Renewal Term, and expiring at midnight on the day
preceding the one year anniversary of the commencement of the second Renewal
Term;

 

(b)                                                         The third Renewal
Term shall be for five (5) years and, if exercised, shall commence on the day
following the expiration date of the second Renewal Term and expiring at
midnight on the day preceding the five year anniversary of the commencement date
of the third Renewal Term;

 

(c)                                                          Tenant must
exercise a renewal option, if at all, upon at least twelve (12) months written
notice to Landlord, prior to the expiration date of, as applicable, the initial
Lease Term, the first Renewal Term or the second Renewal Term;

 

(d)                                                         At the time Tenant
delivers a notice of election to renew to Landlord, this Lease must be in full
force and effect, Tenant must not have assigned this Lease or sublet more than
fifteen (15%) percent of the Premises, and no Event of Default shall have
occurred and be continuing hereunder;

 

(e)                                                          Each Renewal Term
shall be upon the same terms, covenants and conditions contained in this Lease,
except that (1) the annual Base Rent for the first Renewal Term shall be as
stated in the definition of the term “Base Rent”, and (2) the annual Base Rent
for the second and third Renewal Terms shall be the then-current Fair Market
Rent of the Premises as of the first day of the second Renewal Term or third
Renewal Term, as applicable, but in no event less than the annual Base Rent
payable during the prior Renewal Term; and

 

--------------------------------------------------------------------------------


 

(f)                                                            Exercise of the
renewal option with respect to the second and third Renewal Terms is subject to
Tenant having validly exercised its option with respect to the prior Renewal
Term, and there shall be no further privilege of renewal beyond the third
Renewal Term.

 

As used in this Section, “Fair Market Rent” shall mean the amount of annual Base
Rent, expressed in dollars and cents per rentable square foot, equal to the
market rental then being negotiated for comparable space in Class A office
buildings in the Route 202 – Valley Forge – King of Prussia office sub-market,
adjusted to reflect a 2004 Base Year.  In the event that Landlord and Tenant are
unable to agree on the Fair Market Rent for the Renewal Term within thirty (30)
days after Tenant’s exercise of its renewal option, either party may require
determination of the Fair Market Rent for such Renewal Term by giving written
notice to that effect to the other party, which notice shall designate a real
estate broker selected by the initiating party having at least ten (10) years
experience in the office leasing business in the Route 202 – Valley Forge – King
of Prussia office sub-market.  Within fifteen (15) days after receipt of such
notice, the other party to this Lease shall select a real estate broker meeting
the same requirements and give written notice of such selection to the
initiating party.  Within fifteen (15) days after selection of the second
broker, the two (2) real estate brokers so selected shall select a third real
estate broker having at least ten (10) years experience in the office leasing
business in the Route 202 – Valley Forge – King of Prussia office sub-market who
(and whose firm) is not then employed as a leasing broker or management agent by
either party or any of their respective affiliates.  Each of the three
(3) brokers shall determine the Fair Market Rent rate for the Premises as of the
commencement of the Renewal Term for a term equal to the Renewal Term within
fifteen (15) days after the appointment of the third broker.  The Fair Market
Rent shall be equal to the arithmetic average of such three determinations;
provided, however, that if any such broker’s determination deviates more than
five percent (5%) from the median of such determinations the Fair Market Rent
shall be an amount equal to the average of the two (2) closest determinations. 
Landlord shall pay the costs and fees of Landlord’s broker in connection with
any determination hereunder, and Tenant shall pay the costs and fees of Tenant’s
broker in connection with such determination.  The cost and fees of the third
broker shall be paid one-half by Landlord and one-half by Tenant.  If a party
fails to designate a real estate broker within the time period required by this
Paragraph, the “third” real estate broker shall be selected by the broker
designated by the initiating party, and those two brokers shall determine the
Fair Market Rental by averaging their determinations.

 

If Tenant exercises an option to renew, Landlord and Tenant shall execute and
deliver an amendment to this Lease confirming the commencement and expiration
dates of the Renewal Term, and any other relevant terms and conditions agreed
upon by Landlord and Tenant applicable during such Renewal Term.  In such event
the term “Lease Term” whenever used herein shall be deemed to include such
Renewal Term.

 

2.13                                                   Right of First Offer to
Lease Additional Space. If at any time during the Lease Term (including any
Renewal Term) Landlord receives notice that the approximately 73,904 rentable
square feet of space within the Building (the “Additional Space”) currently
leased by Systems & Computer Technology Corporation (“S&CTC”), is to become
vacant and available, Landlord shall extend to Tenant a right of first offer to
lease all of the Additional

 

--------------------------------------------------------------------------------


 

Space or a portion of the Additional Space (the “First Offer Right”) upon the
following terms and conditions:

 

(a)                                                          Landlord shall give
Tenant written notice that the Additional Space is available, which written
notice shall specify the date (no earlier than thirty (30) days from the date of
such letter) on which the Additional Space is projected to be available for
lease by Tenant (the “Additional Space Commencement Date”);

 

(b)                                                         If Tenant elects to
exercise its First Offer Right with respect to a portion of the Additional
Space, then Tenant shall specify whether Tenant is exercising such right with
respect to the space available on the first, second or third floors and shall be
required to include all the space available on the specified floor(s) in such
exercise;

 

(c)                                                          If Tenant elects to
exercise its First Offer Right with respect to the Additional Space Tenant shall
deliver notice of such election to Landlord within thirty (30) days after
receipt of Landlord’s notice that the Additional Space is available and Tenant’s
notice shall specify the Additional Space to be taken by Tenant;

 

(d)                                                         As a condition to
exercising the First Offer Right, at least two (2) Lease Years must remain in
the then-current Lease Term, as extended or renewed pursuant to Paragraph 2.12;

 

(e)                                                          At the time the
Additional Space becomes available, Tenant shall not have assigned this Lease or
sublet the Premises and no Event of Default shall have occurred and be
continuing hereunder;

 

(f)                                                            If the First
Offer Right is exercised, the lease for such Additional Space shall be upon the
same terms, covenants and conditions as contained in this Lease, except that
(1) if the Additional Space Commencement Date is earlier than March 1, 2009, the
annual Base Rent payable with respect to the Additional Space leased by Tenant
for the period from the Additional Space Commencement Date through February 28,
2009 shall be the Fair Market Rental, but not less than the per rentable square
foot annual Base Rent payable with respect to the Premises; (2) the annual Base
Rent for the period, if any, from and after March 1, 2009 shall be the Annual
Base Rent payable for the applicable Lease Years with respect to the Premises,
proportionally increased to include the rentable square footage of the
Additional Space leased by Tenant in the rentable square footage of the
Premises; (3) the Additional Space shall be delivered to Tenant in its then
as-is condition, (4) Tenant’s Pro Rata Share shall be proportionally increased
to include the portion of the Additional Space leased by Tenant; and

 

(d)                                 This First Offer Right is subject to the
renewal rights granted to S&CTC in connection with its leasing of the Additional
Space.

 

SECTION 3:   BASE RENT, ADDITIONAL RENT AND OTHER SUMS PAYABLE UNDER LEASE

 

3.1                                                         Payment of Rental. 
Tenant agrees to pay Base Rent, Additional Rent and any other sum due under this
Lease to Landlord without demand, deduction, credit, adjustment or offset of any
kind or nature except as otherwise specifically provided herein, in lawful money

 

--------------------------------------------------------------------------------


 

of the United States when due under this Lease, at the offices of Manager at
Manager’s Address, or to such other party or at such other place as Landlord may
from time to time designate in writing. If this Lease does not specify a due
date with respect to any sum payable by Tenant hereunder, such sum shall be due
thirty (30) calendar days after written demand for such payment is given to
Tenant.

 

3.2                                                         Base Rent.    Tenant
agrees to pay Base Rent to Landlord without demand, in advance of or before the
first day of each calendar month of the Lease Term from and after the Rent
Commencement Date.  Base Rent for any partial month at the beginning or end of
the Lease Term shall be prorated. No Base Rent shall be payable with respect to
the Interim Period.

 

3.3                                                         Supplemental Rent

 

(a)                                                          The amount of Base
Rent payable by Tenant with respect to the first and second Lease Years was
negotiated between the parties with the anticipation that Tenant would not
physically occupy more than 75,000 rentable square feet in the Premises during
the first Lease Year and would not occupy more than 92,000 rentable square feet
in the Premises during the second Lease Year. Notwithstanding anything contained
herein to the contrary, Tenant shall have the right to occupy more than 75,000
rentable square feet in the Premises during the first Lease Year and to occupy
more than 92,000 square feet in the Premises during the second Lease Year.  In
the event Tenant occupies more than 75,000 rentable square feet in the Premises
during the first Lease Year and/or more than 92,000 rentable square feet during
the second Lease Year (any such additional occupied space, the “Additional
Occupied Area”) Tenant shall pay to Landlord additional rent (the “Supplemental
Rent”) with respect to the period the Additional Occupied Area is so occupied,
as provided in this Paragraph 3.3.  Tenant shall give Landlord written notice
within ten (10) calendar days after Tenant occupies Additional Occupied Area,
specifying the location of the Additional Occupied Area, the rentable area of
the Additional Occupied Area, the date occupancy of such Additional Occupied
Area first commenced and, if Tenant does not intend to occupy such Additional
Occupied Area through the end of the second Lease Year, the date Tenant
anticipates that it will vacate such Additional Occupied Area.  Tenant’s failure
to provide such notice to Landlord shall not affect Tenant’s obligation to pay
Supplemental Rent to Landlord in accordance with this Paragraph 3.3.

 

(b)                                                         The Supplemental
Rent payable with respect to Additional Occupied Area will be equal to the
Operating Costs allocable to the Additional Occupied Area with respect to the
period prior to the third Lease Year.  Supplemental Rent shall be paid on an
estimated basis, based on Landlord’s estimate of Operating Costs for the
applicable Year or Years, subject to reconciliation and adjustment in the same
manner as for Additional Rent pursuant to Paragraph 3.4.  Landlord’s estimate of
Operating Costs for the Year 2004 is $[**] per rentable square foot. 
Supplemental Rent shall be paid in monthly installments equal to one-twelfth
(1/12) of Landlord’s per rentable square foot estimate of Operating Costs for
the applicable Year multiplied by the rentable area of the Additional Occupied
Area, in advance and without demand on or before the first day of each calendar
month, from the date the Additional Occupied Area is first occupied by Tenant
until the last day of the second Lease Year or any earlier date that Tenant
vacates such Additional Occupied Area, with the Supplemental Rent for any
partial month prorated.

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

3.4                                                         Additional Rent. 
Definitions of certain terms used in this Paragraph are set forth in
subparagraph 3.4.5.  Tenant agrees to pay to Landlord additional rent as
computed in this Paragraph (individually and collectively the “Additional
Rent”):

 

3.4.1                                                Rental Adjustment for
Estimated Operating Costs.  Landlord shall furnish Tenant a written statement of
Estimated Operating Costs Allocable to the Premises for each Year following the
Base Year and the amount payable monthly by Tenant for such Costs shall be
computed as follows:  One-twelfth of the amount, if any, by which the Estimated
Operating Costs Allocable to the Premises exceeds the Base Amount Allocable to
the Premises (the “Excess Operating Costs Allocable to the Premises”) shall be
Additional Rent and shall be paid monthly by Tenant for each month during such
Year. If Landlord fails to deliver a written statement of the Estimated
Operating Costs for any Year, Tenant shall continue to make monthly payments on
account of the Estimated Operating Costs in an amount equal to the estimated
monthly payment amount established for the preceding Year.  If any such written
statement is furnished after the commencement of the Year, Tenant shall also
make a retroactive lump-sum payment to Landlord equal to the monthly payment
amount multiplied by the number of months during the Year prior to delivery of
such written statement, less any payments made by Tenant for Estimated Operating
Costs for such period.

 

3.4.2                                                Actual Costs.  Within
ninety (90) days after the close of each Year, Landlord shall deliver to Tenant
a written statement setting forth the Operating Costs Allocable to the Premises
during the preceding Year (including 2004).  If for such Year the excess of such
Operating Costs Allocable to the Premises over the Base Amount exceeds the
Estimated Operating Costs Allocable to the Premises paid by Tenant to Landlord
pursuant to subparagraph 3.4.1 for such Year, Tenant shall pay the amount of
such excess to Landlord within fifteen (15) calendar days after receipt of such
statement by Tenant.  If such statement shows the amount by which Operating
Costs Allocable to the Premises exceeds the Base Amount to be less than the
Estimated Operating Costs Allocable to the Premises paid by Tenant to Landlord
pursuant to subparagraph 3.4.1, then the amount of such overpayment shall be
paid by Landlord to Tenant within ten (10) calendar days following the date of
such statement or, at Tenant’s option, shall be credited towards the
installment(s) of Additional Rent next coming due from Tenant.

 

3.4.3                                                Determination.  The
determination of Operating Costs Allocable to the Premises shall be made by
Landlord in accordance with standard accounting practices used by institutional
owners of commercial real estate (“Institutional Accounting Practices”),
consistently applied.  On or prior to the Rent Commencement Date, Landlord shall
deliver to Tenant a statement showing the actual Operating Costs Allocable to
the Premises for the years 2002 and 2003.  Each statement of Operating Costs
furnished by Landlord to Tenant shall be conclusive and binding upon Tenant
unless, within ninety (90) days after receipt of such statement, Tenant shall
notify Landlord in writing that Tenant desires to review Landlord’s books and
records with respect to such statement.  Except as provided in subparagraph
(b) below, Tenant shall pay all reasonable and actual out-of-pocket costs
associated with or resulting from such review, and pending the completion of
such review, Tenant shall pay, without delay, the full amount of the Additional
Rent due from Tenant in accordance with each such statement that Tenant desires
to review.  In the event Tenant gives timely notice of its desire to review a
statement of Operating Costs as provided in this Paragraph, Tenant, acting by
itself or through an independent nationally recognized accounting firm that is
not being compensated by Tenant on a contingency fee basis,

 

--------------------------------------------------------------------------------


 

shall have the right, upon ten (10) days advance notice and during business
hours, to inspect the books and records of Landlord applicable to the
determination of such statement of the Operating Costs, for the purpose of
verifying in good faith the information contained in such statement for a period
of up to one (1) year after the receipt of such statement by Tenant.  Any such
review shall take place at the location Landlord customarily maintains its books
and records with respect to Operating Costs.  Landlord shall maintain full,
complete and accurate books and records prepared in accordance with
Institutional Accounting Practices with respect to Operating Costs, and shall
retain such records with respect to each Year for a period not less than two
(2) years following delivery of the annual statement for such Year.

 

(a)                                                          Tenant’s review of
Landlord’s books and records shall be conditioned upon Tenant and its auditor
confirming in writing that all information obtained by Tenant and its auditor as
a result of such review, and any resulting compromise, settlement or adjustment
between Landlord and Tenant, shall be maintained as confidential and not
disclosed to any other person.  Tenant shall deliver a written report of its
review of Landlord’s books and records to Landlord promptly following completion
of an auditor’s review.  If as a result of Tenant’s review of Landlord’s books
and records Tenant believes that the amount paid by Tenant for Operating Costs
Allocable to the Premises with respect to the Year in question is in excess of
the actual Operating Costs Allocable to the Premises for such Year, and Landlord
does not accept Tenant’s determination and Landlord and Tenant do not otherwise
agree to compromise or settle their dispute over the actual Operating Costs
Allocable to the Premises within thirty (30) days after Tenant delivers the
written report of its review to Landlord, then either party may require, by
giving a written notice to the other, that the dispute be submitted to binding
arbitration in accordance with this Paragraph.  Within fifteen (15) days after
either party gives notice requiring arbitration, Landlord shall submit to Tenant
a list of three (3) independent accounting firms (which shall be other than the
regular certified public accountants used by Landlord and its affiliates), and
Tenant shall select the accounting firm to be used as arbitrator within fifteen
(15) days after Tenant receives such list from Landlord.  Each party shall have
the right to submit its position regarding the matter in dispute to the selected
arbitrator, in writing, with a copy to the other party.  The selected arbitrator
shall review Landlord’s books and records with respect to the matter in dispute
and render its written decision to Landlord and Tenant within forty-five (45)
days of the arbitrator’s appointment.  Such decision shall be final and binding
on Landlord and Tenant.

 

(b)                                                         If it is determined
(whether by agreement of the parties or through arbitration) that Tenant’s
payments on account of Operating Costs covered by an annual statement were in
excess of the amount actually payable by Tenant for the applicable period,
Landlord shall grant Tenant a rent credit for the amount of such excess within
fifteen (15) days after such determination.  Similarly, if it is determined that
Tenant’s payments on account were less than the amount actually due, Tenant
shall pay the amount of the shortfall to Landlord within such fifteen (15) day
period.  If it is determined that Tenant’s payments on account of the Operating
Costs covered by such annual statement exceeded the amount actually payable by
Tenant by more than [**] percent ([**]%), Landlord shall reimburse Tenant for
the reasonable out of pocket costs incurred by Tenant in its review of such
annual statement and pay the fee and expenses of the arbitrator, if any.  Except
as provided in the preceding sentence, the cost of any review of Landlord’s
books and records, including but not limited to the fees and expenses of

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

any arbitrator and any reasonable copying charges imposed by Landlord, shall be
at Tenant’s sole expense.

 

3.4.4                                                End of Term.  If this Lease
shall terminate on a day other than the last day of a Year, (a) Landlord shall
estimate the Operating Costs Allocable to the Premises for such Year predicated
on the most recent reliable information available to Landlord; (b) the amount
determined under clause (a) of this sentence shall be prorated by multiplying
such amount by a fraction, the numerator of which is the number of calendar days
within the Lease Term in such Year and the denominator of which is 360; (c) the
Base Amount Allocable to the Premises shall be prorated in the manner described
in clause (b); (d) the clause (c) amount (i.e., the prorated Base Amount
Allocable to the Premises) shall be deducted from the clause (b) amount (i.e.,
the prorated Operating Costs Allocable to the Premises); (e) if the clause
(d) amount exceeds the Estimated Operating Costs Allocable to the Premises paid
by Tenant for the last Year in the Lease Term, then Tenant shall pay the excess
to Landlord within fifteen (15) calendar days after Landlord’s delivery to
Tenant of a statement for such excess; and (f) if the Estimated Operating Costs
Allocable to the Premises paid by Tenant for the last Year in the Lease Term
exceeds the clause (d) amount, then Landlord shall refund to Tenant the excess
within the ten (10) calendar day period described in clause (e).  Landlord’s and
Tenant’s obligations under this Paragraph shall survive the expiration or other
termination of this Lease.

 

3.4.5                                                Definitions.  Each
underlined term in this subparagraph shall have the meaning set forth next to
that underlined term:

 

(a)                                                          Base Amount
Allocable to the Premises:  The Operating Costs Allocable to the Premises for
the Base Year.

 

(b)                                                         Estimated Operating
Costs Allocable to the Premises:  Landlord’s estimate of Operating Costs
allocable to the Premises for a Year to be given by Landlord to Tenant pursuant
to subparagraph 3.4.1.

 

(c)                                                          Operating Costs:
All expenses paid or incurred by Landlord for maintaining, operating, owning and
repairing any or all of the Land, Building, related improvements, and the
personal property used in conjunction with such Land, Building and related
improvements, including all expenses paid or incurred by Landlord for: 
(1) utilities, including electricity, water, gas, sewers, refuse collection,
telephone charges, cable television or other electronic or microwave signal
reception, steam, heat, cooling or any other service which is now or in the
future considered a utility and which are not payable directly by tenants in the
Building; (2) supplies; (3) cleaning and janitorial services (including window
washing), landscaping and landscaping maintenance (including irrigating,
trimming, moving, fertilizing, seeding and replacing plants), snow removal and
other services; (4) security services, if any; (5) premiums and deductibles for
insurance; (6) management fees and administrative salaries (not to increase on a
cumulative basis over the management fees and administrative salaries included
in the Base Amount by more than 150% of the increase in the Consumer Price
Index, Urban Wage Earners & Clerical Workers, from the date of this Lease to the
date of calculation); provided, however, the management fees and administrative
salaries included in the Base Amount shall not exceed 4% of gross receipts;
(7) Property Taxes, tax consultant fees and expenses, and costs of appeals of
any Property Taxes; (8) services of independent contractors; (9) compensation

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

(including employment taxes and fringe benefits) of all persons who are directly
engaged in the repair, operation and maintenance of the Building and the Land,
provided that such expenses shall only be included to the extent they are not
included in the management fee described in (6) above; (10) license, permit and
inspection fees; (11) audit fees and accounting services related to the Building
other than in connection with Tenant’s audit of Landlord’s Books pursuant to
3.4.3(b), and charges for the computation of the rents and charges payable by
tenants in the Building (but only to the extent the cost of such fees and
services are in addition to the cost of the management fee); (12) the cost of
maintenance, repairs and replacements; (13) maintenance and service contracts
unless directly paid by Tenant; (14) legal fees not attributable to leasing,
collection or collection activity and only to the extent that they benefit the
tenants or project generally; (15) elevator service and repair, if any; (16) the
annual amortization of costs, if any, incurred by Landlord for compliance with
Access Laws, as set forth in the paragraph captioned “Access Laws;” and (17) any
other expense or charge which, in accordance with generally accepted accounting
and management principles, would be considered an expense of maintaining,
operating, owning or repairing the Building.  Operating Costs shall also include
an amount necessary to amortize the cost of improvements which would be
considered capital improvements under Institutional Accounting Practices (as
distinguished from replacement parts or components installed in the ordinary
course of business) installed to reduce Operating Costs, the cost to replace
carpeting, draperies and wall coverings for the common areas of the Building,
and the cost of all capital improvements required by governmental agencies by
reason of laws and ordinances first enacted following the Commencement Date; all
amortized over their useful economic lives together with market interest on
their unamortized balances and only the annual amortization amount may be
included in Operating Costs for each Year (or portion thereof) of such useful
economic life within the Lease Term.  Any cost or expense of the nature
described above shall be included in Operating Costs for any calendar year no
more than once, notwithstanding that such cost or expense may fall under more
than one of the categories listed above.  Expenses shall be calculated on the
accrual basis of accounting.

 

(d)                                                         Exclusions from
Operating Costs. Notwithstanding anything contained herein to the contrary,
Operating Costs shall not include any of the following:  (1) ground rent or
similar payments to a ground lessor and the cost of consummating any ground
lease; (2) interest and amortization of funds borrowed by Landlord; (3) except
as specifically provided in the preceding subparagraph, costs of a capital
nature including capital improvements, capital replacements, capital repairs,
capital equipment, capital expenditures, and capital taxes, as determined under
Institutional Accounting Practices; (4) depreciation of the Building or
equipment used in connection therewith; (5) interest, points, fees and
amortization or other costs, including legal fees, associated with any mortgage,
loan or refinancing of the Building or the Land (except as provided above for
the amortization of capital improvements); (6) principal payments of mortgage
and other non-operating debts of Landlord; (7) the cost of repairs or other work
to the extent Landlord is reimbursed by insurance or condemnation proceeds or
third parties (other than through Operating Costs); (8) repairs or other work
occasioned by:  (a) fire, windstorm or other casualty of the type which Landlord
has insured (to the extent that Landlord has received insurance proceeds, or
would have received insurance proceeds if the insurance required to be
maintained by Landlord pursuant to Paragraph 4.15. hereof had been maintained),
or (b) the exercise of the right of eminent domain (to the extent that such
repairs or other work are covered by the proceeds of the award, if any, received
by Landlord); (9) Landlord’s costs of electricity and other services sold or
provided to tenants in the Building (including Tenant) and

 

--------------------------------------------------------------------------------


 

for which Landlord is entitled to be reimbursed by such tenants as a separate
additional charge or rental over and above the base rental or additional base
rental payable under the lease with such tenant or with respect to any vacant
rentable areas of the Building; (10) the cost in connection with the initial
construction of the Building and any costs at any time of any installation and
decoration incurred in connection with leasing space in the Building (including
the space leased to Tenant), including legal fees and brokerage commissions;
(11) lease concessions, including rental abatements and construction allowances,
granted to specific tenants; (12) costs incurred in connection with the sale,
financing or refinancing of the Building (including, without limitation,
transfer taxes); (13) organizational expenses associated with the creation and
operation of the entity which constitutes Landlord and all general corporate
overhead and general administrative expenses not related to the operation of the
Building or the Land; (14) any penalties or damages that Landlord pays to Tenant
under this Lease or to other tenants in the Building under their respective
leases; (15) items and services (of a nature or in a quantity) that Landlord
provides selectively to one or more but less than all tenants of the Building;
(16) overhead and profit paid to subsidiaries or affiliates of Landlord for
management or other services on or to the Building or the Land or for supplies
or other materials, to the extent the cost of the services, supplies or
materials exceeds the competitive costs of the services, supplies, materials
were they not provided by a subsidiary or affiliate; (17) rentals and other
related expenses incurred in leasing air conditioning systems, elevators or
other equipment ordinarily considered to be of a capital nature other than
equipment used in providing janitorial services and not affixed to the Building;
(18) any costs, fines or penalties incurred because Landlord violated any
governmental rule or authority; (19) leasing commissions, legal fees,
advertising, space planning expenses, and renovation costs incurred in procuring
or retaining tenants; (20) structural repairs to the foundation, walls or roof
of the Building; (21) costs relating to the preparation of Landlord’s tax
returns; (22) legal fees or similar expenses relating to disputes or
negotiations with tenants based on Landlord’s negligent or other tortious
conduct, the enforcement of leases, or the securing of defense of Landlord’s
title to the Land or the Building; (23) salaries, wages, or other compensation
paid to employees above the level of building manager, or to officers or
executives of Landlord in their capacities as officers and executives; and (24)
any cost or expense related to removal, cleaning, abatement or remediation of
Hazardous Substances (as hereinafter defined) or asbestos in or about the
Building, the Common Areas or the Land, including, without limitation, Hazardous
Substances in the ground water or soil to the extent that the presence of such
Hazardous Substances or asbestos is not a direct result of Tenant’s use or
occupancy of the Premises.

 

(e)                                                          Calculation of
Operating Costs.  Operating Costs for each year including the Base Year shall be
determined as if the Building had been at least 95% occupied and Landlord had
been supplying services to at least 95% of the rentable square footage of the
Building.  The extrapolation of Operating Costs shall be performed by
appropriately adjusting the cost of those components of Operating Costs that are
impacted by changes in the occupancy of the Building; provided, however, such
adjustment shall not result in Landlord collecting sums in excess of actual
Operating Costs.

 

(f)                                                            Operating Costs
Allocable to the Premises:  The product of Tenant’s Pro Rata Share times
Operating Costs.

 

--------------------------------------------------------------------------------


 

3.5                                                         Utilities.

 

3.5.1                                                Landlord shall have the
right from time to time to select the company or companies providing local
telephone and telecommunication services to the Building. Tenant shall contract
directly and pay for all telephone and other telecommunication services used on
or from the Premises together with any taxes, penalties, surcharges or similar
charges relating to such services.  If Tenant desires to use the services of a
provider of local telephone or telecommunication services whose equipment is not
then servicing the Building, no such provider shall be permitted to install its
lines or other equipment within the Building without the prior written consent
of Landlord, which shall not be unreasonably withheld, conditioned or delayed.

 

3.5.2                                                Landlord reserves the right
to select the electric utility provider to the Building. Tenant shall pay
Landlord for all electricity consumed in the Premises during the Lease Term, at
such rates as are charged to Landlord by the providing utilities from time to
time, without fee or mark-up to Landlord; provided that, electricity consumed by
central air-conditioning, heating and ventilating equipment and electricity
consumed in the operation of the common areas shall not be paid directly by
Tenant but shall be included in the Operating Costs paid by Tenant.  As part of
the Tenant Improvements, Tenant shall install (to the extent not previously
installed) electric meters to measure all electricity consumed in the Premises,
including the HVAC units serving the Premises, and Tenant shall pay for
electricity based on such meters and any meter reading charges actually incurred
by Landlord.  All charges for electricity shall be payable as Additional Rent,
with the installment of Base Rent with which they are billed, or if billed
separately, shall be due and payable within twenty (20) calendar days after such
billing.

 

3.6                                                         Holdover. If
Landlord agrees in writing that Tenant may hold over after the expiration or
termination of this Lease, and Landlord and Tenant do not otherwise agree in
writing on the terms of such holding over, then the hold over tenancy shall be
subject to termination by Landlord at any time upon not less than ten (10) days
advance written notice, or by Tenant at any time upon not less than thirty (30)
days advance written notice, and all of the other terms and provisions of this
Lease shall be applicable during that period, except that Tenant shall pay
Landlord monthly, in advance, as Base Rent for the period of any such holding
over, an amount equal to 150% of the Base Rent in effect on the termination
date, computed on a daily basis for each day of the holding over period.  Such
payment shall not release Tenant from Tenant’s obligation to pay Additional Rent
and any other sums due under this Lease.  No holding over by Tenant, whether
with or without consent of Landlord, shall operate to extend this Lease except
as otherwise expressly agreed by Landlord in writing.  The foregoing
notwithstanding, if Landlord does not agree in writing that Tenant may hold over
after the expiration or termination of this Lease, Tenant shall pay the daily
Base Rent, Additional Rent and other sums during the period of such holding over
as set forth above, and Landlord shall be entitled to pursue all remedies at law
and in equity to which Landlord is entitled, including, without limitation,
rights to ejectment and damages.

 

3.7                                                         Late Charge.  If
Tenant fails to make any payment of Base Rent, Additional Rent or other amount
when due under this Lease, Tenant shall also pay a late charge equal to three
percent (3%) of the amount of any such payment.  Landlord and Tenant agree that
this charge compensates Landlord for the administrative costs caused by the
delinquency.  The parties agree that Landlord’s damage would be difficult to
compute and the amount stated in this

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

Paragraph represents a reasonable estimate of such damage.  Assessment or
payment of the late charge contemplated in this Paragraph shall not excuse or
cure any Event of Default or breach by Tenant under this Lease or impair any
other right or remedy provided under this Lease or under law.

 

3.8                                                         Default Rate.  Any
Base Rent, Additional Rent or other sum payable under this Lease which is not
paid when due shall bear interest at a rate equal to the lesser of:  (a) the
published prime rate of Riggs Bank, N.A. or such other national banking
institution designated by Landlord if such bank ceases to publish a prime rate
(the “Prime Rate”) then in effect, plus three (3) percentage points, or (b) the
maximum rate of interest per annum permitted by applicable law (the “Default
Rate”), but the payment of such interest shall not excuse or cure any Event of
Default or breach by Tenant under this Lease or impair any other right or remedy
provided under this Lease or under law.

 

SECTION 4:   GENERAL PROVISIONS

 

4.1                                                         Maintenance and
Repair by Landlord.  Subject to the Paragraphs captioned “Damage or Destruction”
and “Condemnation”, Landlord shall maintain the public and common areas of the
Building and the roof, foundation, exterior walls and windows, interior
structural walls, all base Building systems (HVAC, electrical, mechanical and
plumbing), and all exterior common areas (including lighting, parking areas,
paved surfaces, striping and landscaping) in good order, condition and repair,
except for (a) damage occasioned by an act or omission of Tenant or Tenant’s
Agents which shall be paid for entirely by Tenant upon demand by Landlord, and
(b) ordinary wear and tear.  In the event any or all of the Building or exterior
common areas becomes in need of maintenance or repair which Landlord is required
to make under this Lease, Tenant shall immediately give written notice to
Landlord, and Landlord shall commence such maintenance or repairs within a
reasonable time after Landlord’s receipt of such notice.  Landlord shall provide
Tenant with reasonable notice (either oral or written) of Landlord’s intent to
make any repairs to the Premises, and shall use reasonable efforts to avoid
disruption of Tenant’s business operations therein.

 

4.2                                                         Maintenance and
Repair by Tenant.  Except as is expressly set forth as Landlord’s responsibility
pursuant to the Paragraphs captioned “Maintenance and Repair by Landlord” and
“Building Services” and subparagraph 4.2.1, Tenant shall at Tenant’s sole cost
and expense keep and maintain the Premises in good condition and repair,
ordinary wear and tear excepted.  If Tenant fails to maintain or repair the
Premises in accordance with this Paragraph, then Landlord may, but shall not be
required to, enter the Premises upon thirty (30) calendar days prior written
notice to Tenant (or immediately without any notice in the case of an emergency)
to perform such maintenance or repair at Tenant’s sole cost and expense (unless
in such period Tenant has performed such work and notified Landlord thereof). 
Tenant shall pay to Landlord the actual cost of such maintenance or repair
within thirty (30) calendar days after written demand from Landlord.

 

4.2.1                                                Notwithstanding anything in
this Lease to the contrary, Tenant shall not be responsible or liable for any
costs, fees or expenses associated with the following:

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

(a)                                                          The Property’s
failure to comply with Governmental Requirements (including, without limitation,
environmental laws and Access Laws) as of the Commencement Date;

 

(b)                                                         Claims arising out
of the presence or release of Hazardous Substances at, on, in, under or from the
Property and not directly resulting from Tenant’s use or occupancy of the
Premises; and

 

(c)                                                          Asbestos in the
Building as of the Commencement Date.

 

4.3                                                         Common
Areas/Security. The exterior common areas shall be subject to Landlord’s sole
management and control.  Without limiting the generality of the immediately
preceding sentence, Landlord reserves the exclusive right, upon reasonable prior
written notice to Tenant, to install, construct, maintain and operate lighting
systems, facilities, improvements, equipment and signs on, in or to all parts of
the common areas; change the number, size, height, layout, or locations of
driveways and parking areas now or later forming a part of the Land or the
Building; make alterations or additions to the Building or common area using
reasonable efforts to avoid disruption of Tenant’s business operations in the
Premises; close temporarily all or any portion of the common areas to make
repairs, changes or to avoid public dedication;  grant easements to which the
Land will be subject; replat, subdivide or make other changes to the Land;
place, relocate and operate utility lines through, over or under the Property;
and use or permit the use of all or any portion of the roofs of the Building,
provided that such changes do not impair Tenant’s use of the Premises in a
materially adverse manner.  Landlord reserves the right, upon reasonable written
notice to Tenant, to relocate parking areas and driveways and to build
additional improvements in the common areas.  Landlord has no duty or obligation
to provide any security services in, on or around the Premises, Land or
Building, and Tenant recognizes that security services, if any, provided by
Landlord will be for the sole benefit of Landlord and the protection of
Landlord’s property and under no circumstances shall Landlord be responsible
for, and Tenant waives any rights with respect to, Landlord providing security
or other protection for Tenant or Tenant’s Agents or property in, on or about
the Premises, Land or Building.  Tenant shall have the right to provide its own
security service, security equipment and implement its own security procedures
provided that such service, equipment and procedures are entirely within the
Premises and do not increase Operating Costs, and provided further that Tenant
shall ensure that Landlord and Landlord’s Manager continue to have access to the
Premises as set forth herein.  In addition, Tenant shall have the right, upon at
least sixty (60) days prior notice to Landlord, to have the automatic security
system locking system on the front and back entrance doors servicing the west
wing of the Building deactivated and to install, following Landlord’s approval
(which approval shall not be unreasonably withheld, conditioned or delayed) of
such system and plans for its installation, Tenant’s own security system at the
entrance of the west wing of the Building, provided that such system does not
increase Operating Costs, and provided further that Tenant shall ensure that
Landlord and Landlord’s Manager continue to have access to the west wing of the
Building and the Premises as set forth herein.  If Tenant’s security system
includes monitoring services acceptable to Landlord, and Tenant ensures that
Landlord or Landlord’s Agents have notice under any  such monitoring services
agreement, Tenant shall have the right, upon at least sixty (60) days prior
notice to Landlord, to have the security system monitoring service currently
employed by Landlord discontinued on the west wing of the Building.  If Tenant
exercises this right to deactivate the security system at the

 

--------------------------------------------------------------------------------


 

west wing entrance doors, upon the expiration or sooner termination of this
Lease, Tenant shall at its expense remove the security system installed by it
and repair any damage caused thereby and, if necessary, reinstall the Landlord’s
security system locking system on such doors.

 

4.4                                                         Building Services.

 

4.4.1                                                Landlord shall use diligent
efforts to provide the following services and facilities to the Premises:

 

(a)                                                          Heating,
ventilating and air conditioning during Business Hours subject to such
regulations as the Department of Energy or other Governmental Agency shall adopt
from time to time.  Tenant agrees to cooperate fully with Landlord and to abide
by all the rules and regulations which Landlord may reasonably prescribe for the
proper functioning and protection of the heating, ventilating and air
conditioning systems.  If Tenant requires heating, ventilation and air
conditioning service at times other than Business Hours, Landlord shall supply
the same, subject to payment by Tenant within thirty (30) calendar days of
billing, of a charge reasonably established by Landlord to offset the cost
incurred by Landlord in providing after-Business Hours HVAC service (including
wear and tear on equipment).  Landlord currently estimates the charge for wear
and tear on HVAC equipment at $10.00 per hour per heat pump.

 

(b)                                                         Subject to payment
of the charges therefor by Tenant, electricity for normal office use, including
normal office equipment, in the Premises (four (4) watts per rentable square
foot is deemed normal office use).

 

(c)                                                          Cleaning and
maintenance of common areas in the Building.

 

(d)                                                         Continuous passenger
elevator service during Business Hours, and service via at least one
(1) elevator car at all other times.

 

(e)                                                          Janitorial
services, including cleaning of the Premises, in accordance with Exhibit F. 
Landlord shall not be required to furnish cleaning services to any kitchens,
lunchrooms or non-Building standard lavatories in the Premises.

 

(f)                                                            Water for
lavatory and drinking purposes.

 

4.4.2                                                Tenant shall reimburse
Landlord for any and all additional cleaning expenses incurred by Landlord,
including garbage and trash removal expenses over and above the normal cleaning
provided by Landlord or due to the presence of a lunchroom or kitchen or food or
beverage dispensing machines within the Premises.

 

4.4.3                                                The services described in
this Paragraph 4.4 may be subject to slowdown, interruption or stoppage due to
the order of any Governmental Agency, Force Majeure, or the maintenance, repair,
replacement or improvement of any of the equipment involved in the furnishing of
any such service.  No such slowdown, interruption or stoppage of any such
service shall be construed as an eviction, actual or constructive, of Tenant,
nor shall same cause any abatement of Base Rent or Additional Rent or relieve
Tenant from any of its obligations under this Lease. Landlord agrees to use
reasonable efforts to resume the affected service promptly following any such
slowdown, interruption or stoppage.  Landlord will provide

 

--------------------------------------------------------------------------------


 

Tenant, whenever reasonably possible, advance notice of any scheduled service
slowdowns, interruptions or stoppages of which it has knowledge. 
Notwithstanding the foregoing, if any such slowdown, interruption or stoppage is
due to the negligence or willful misconduct of Landlord and results in Tenant’s
inability to use the Premises and such inability to use the Premises continues
for a period in excess of five (5) consecutive business days from the date of
Tenant’s notice, Base Rent shall abate hereunder commencing on the sixth (6th)
day following the date of Tenant’s notice of such slowdown, interruption or
stoppage until Tenant is again able to use the Premises for the Permitted Use.

 

4.4.4                                                Landlord shall allow Tenant
to use up to twenty-five (25) KVA of draw capacity from the Building’s emergency
backup generator to provide a source of temporary power for Tenant’s use in the
event of a disruption in the regular supply of electric power to the Building. 
Tenant acknowledges that the primary purpose of the Building’s emergency backup
generator is to provide emergency backup power to the Building’s life safety
systems, and that in the event Tenant intends to use its allocated share of the
emergency power for computer or other sensitive applications, Tenant shall be
solely responsible for taking such measures as Tenant deems necessary or
advisable to convert the emergency power to a “clean” power source suitable for
such applications.

 

4.5                                                         Tenant Alterations. 
Following completion of the Tenant Improvements, Tenant shall not make any
alterations, additions or improvements in or to the Premises (individually and
collectively “Tenant Alterations”) with an estimated cost in excess of $[**] or
which will impact the structural portions of the Building or the mechanical
systems of the Building without first obtaining the consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed.  Tenant
shall deliver to Landlord full and complete plans and specifications for any
proposed Tenant Alterations (the “Tenant Alterations Plans”)and, if consent by
Landlord is given, all such work shall be performed at Tenant’s expense by one
or more contractors selected by Tenant and approved by Landlord pursuant to
Paragraph 4.6. If Landlord fails to respond to Tenant’s request for approval of
the Tenant Alterations Plans within fifteen (15) days of receipt, Landlord shall
be deemed to have approved the Tenant Alterations Plans. Tenant shall reimburse
Landlord, within thirty (30) days of demand therefor, for all third party costs
and expenses (including the fees of reviewing architects and engineers) incurred
by Landlord in reviewing the Tenant Alterations Plans, regardless of whether
Landlord approves Tenant’s request.  Upon completion of the Tenant Alterations,
Tenant shall pay Landlord a construction management fee equal to [**] percent
([**]%) of the total cost of any Tenant Alterations to compensate Landlord for
the services to be provided by the Manager to Landlord with respect to the
review of such work.  Without limiting the generality of the foregoing, Landlord
may require Tenant, at Tenant’s sole cost and expense, to obtain and provide
Landlord with proof of insurance coverage, in forms and amounts reasonably
acceptable to Landlord and by companies licensed in the Commonwealth of
Pennsylvania, as well as with evidence that Tenant’s contractor is bondable at
standard rates with a reputable surety company licensed to do business in the
Commonwealth of Pennsylvania.  All Tenant Alterations shall become the property
of Landlord and shall remain upon and be surrendered with the Premises upon the
expiration or earlier termination of this Lease; provided that, if, at the time
Tenant requested Landlord’s consent to proposed Tenant Alterations, Landlord
required as a condition of Landlord’s approval that Tenant remove such Tenant
Alterations, then, upon the expiration or earlier termination of this Lease,
Tenant shall remove the Tenant Alterations designated in such

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

consent(s) and repair any damages to the Premises caused by such removal (it
being understood that nothing herein requires Tenant to remove any of the Tenant
Improvements). If Tenant fails to remove any such Tenant Alterations as required
by this Paragraph 4.5, Landlord may do so and Tenant shall pay to Landlord the
actual costs of such removal plus an administrative charge of [**] percent
([**]%) within thirty (30) calendar days after Tenant’s receipt of Landlord’s
written demand therefor.  Nothing contained in this Paragraph or the Paragraph
captioned “Tenant’s Work Performance” shall be deemed a waiver of the provisions
of the Paragraph captioned “Mechanic’s Liens”.

 

4.6                                                         Tenant’s Work
Performance. All construction work to be performed by Tenant that requires
Landlord’s consent pursuant to this Lease shall be performed by contractors
approved in advance by Landlord (which approval shall not be unreasonably
withheld, conditioned or delayed).  Without limiting the generality of the
foregoing, Landlord shall have the right to require that the prime contractor
and the respective subcontractors: (a) be parties to, and bound by, a collective
bargaining agreement with a labor organization affiliated with the Building and
Construction Trades Council of the AFL-CIO and (b) employ only members of such
labor organizations to perform work within their respective jurisdictions. 
Tenant’s contractors, workers and suppliers shall not unreasonably interfere
with workers or contractors of Landlord or other tenants.  If Tenant’s
contractors, workers or suppliers unreasonably interfere with workers or
contractors of Landlord or other tenants, Landlord’s consent to the continuation
of such work may be withdrawn upon not less than two (2) days prior written
notice to Tenant.  All Tenant Alterations shall be (1) completed in accordance
with the plans and specifications approved by Landlord; (2) completed in
accordance with all Governmental Requirements; (3) carried out promptly in a
good and workmanlike manner; (4) free of defect in materials and workmanship;
and (5) reviewed for quality control (punchlisted) by Landlord’s construction
manager.  Any and all portions of the Tenant Alterations not substantially in
accordance with the plans and specifications approved by Landlord pursuant to
Paragraph 4.5 or otherwise not in conformance with the existing quality and
standards of the Building shall be corrected by Tenant, at Tenant’s expense,
within thirty (30) days after notification of such defects by Landlord.  If
Tenant fails to bring the work in question up to the existing Building standard
within such 30 day period, Landlord may complete such work (but shall have no
obligation to do so) and Tenant shall pay the entire cost thereof to Landlord
within thirty (30) calendar days after Tenant’s receipt of Landlord’s written
demand therefor.  Tenant shall pay for all damage to the Premises, Building and
Land caused by Tenant or Tenant’s Agents.  Tenant shall indemnify, defend and
hold harmless Landlord and Landlord’s Agents from any Claims arising as a result
of any defect in design, material or workmanship of any Tenant Alterations
completed by or at the direction of Tenant.

 

4.7                                                         Surrender of
Possession. Subject to Paragraph 4.10 captioned “Damage or Destruction” and
except as provided in Paragraph 4.5 captioned “Tenant Alterations”, Tenant
shall, at the expiration or earlier termination of this Lease, surrender and
deliver the Premises to Landlord in as good condition as when received by Tenant
from Landlord or as later improved, reasonable use and wear excepted. Tenant
shall give written notice to Landlord at least twenty (20) calendar days prior
to vacating the Premises and shall arrange to meet with Landlord for a joint
inspection of the Premises prior to vacating.

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------


 

4.8                                                         Removal of
Property.  Upon expiration or earlier termination of this Lease, Tenant may
remove its trade fixtures, office supplies and office furniture and equipment if
(a) such items are readily moveable and are not permanently attached to the
Premises; (b) such removal is completed prior to the expiration or earlier
termination of this Lease; (c) no Event of Default exists; and (d) Tenant
immediately repairs all damage caused by or resulting from such removal; and
Tenant shall immediately remove all such property if requested to do so by
Landlord pursuant to Paragraph 4.5.  All other property in the Premises and any
Tenant Alterations (including, wall-to-wall carpeting, paneling, wall covering
or lighting fixtures and apparatus) or any other article affixed to the floor,
walls, ceiling or any other part of the Premises or Building, shall become the
property of Landlord and shall remain upon and be surrendered with the Premises,
except as may be otherwise provided in the Paragraph captioned “Tenant
Alterations”.  Tenant waives all rights to any payment or compensation for such
property.  If, at the expiration or earlier termination of this Lease or at such
time as Landlord exercises its right of re-entry, Tenant has failed to remove
any property from the Premises, Building or Land which it is entitled or
required to remove as provided in this Lease, Landlord may, at its option,
remove and store such property without liability for loss of or damage to such
property and the reasonable costs of such storage shall be for the account and
at the expense of Tenant.  If Tenant fails to pay the cost of storing any such
property within thirty (30) days of receiving notice of such cost, Landlord may,
at its option, sell or permit to be sold, any or all such property at public or
private sale (and Landlord may become a purchaser at such sale), in such manner
and at such times and places as Landlord in its sole discretion may deem proper,
without notice to Tenant, and Landlord shall apply the proceeds of such sale: 
first, to the cost and expense of such sale, including reasonable attorney’s
fees actually incurred; second, to the payment of the costs or charges for
storing any such property; third, to the payment of any other sums of money
which may then be or later become due Landlord from Tenant under this Lease;
and, fourth, the balance, if any, to Tenant.

 

4.9                                                         Access.  Tenant
shall permit Landlord and Landlord’s Agents to enter into the Premises at any
reasonable time upon one (1) business day notice (oral or written) to Tenant (or
without notice in the event of an emergency) for the purpose of inspecting the
same or for the purpose of repairing, altering or improving the Premises or the
Building.  Nothing contained in this Paragraph shall be deemed to impose any
obligation upon Landlord not expressly stated elsewhere in this Lease.  When
necessary, Landlord may temporarily close Building or Land entrances, Building
doors or other facilities, without liability to Tenant by reason of such closure
and without such action by Landlord being construed as an eviction of Tenant or
as relieving Tenant from the duty of observing or performing any of the
provisions of this Lease; provided, however, if such closure prevents Tenant
from occupying the Premises and continues for a period in excess of three
(3) business days, Base Rent shall abate hereunder.  Landlord shall have the
right to enter the Premises upon one (1) business day notice to Tenant for the
purpose of showing the Premises to prospective tenants within the period of two
hundred seventy (270) calendar days prior to the expiration or sooner
termination of this Lease and to erect on the Premises a suitable sign
indicating the Premises are available; provided, however, such entry and signage
shall not interfere with Tenant’s use and enjoyment of the Premises.  Landlord
shall not be liable for the consequences of admitting by passkey, or refusing to
admit to the Premises, Tenant or any of Tenant’s Agents, or other persons
claiming the right of admittance, unless Landlord has been negligent in
admitting any person to the Premises.

 

--------------------------------------------------------------------------------


 

4.10                                                   Damage or Destruction.

 

4.10.1                                          If the Premises are damaged by
fire, earthquake or other casualty, Tenant shall give immediate written notice
thereof to Landlord.  Landlord shall determine, within forty five (45) days
following receipt of such notice from Tenant, whether the damage can be repaired
within one hundred eighty (180) calendar days after Landlord’s receipt of notice
from Tenant and if there are sufficient insurance proceeds available to repair
such damage, and if Landlord determines that these conditions can be satisfied,
then Landlord shall proceed with reasonable diligence to restore the Premises to
substantially the condition which existed prior to the damage and this Lease
shall not terminate.  If, in the estimation of a reputable architect or
contractor designated by Landlord and reasonably approved by Tenant, the damage
cannot be repaired within such 180 day period or if there are insufficient
insurance proceeds available to repair such damage, Landlord or Tenant may elect
to terminate this Lease or, if neither Landlord nor Tenant elect to terminate
this Lease, Landlord shall restore the Premises to substantially the condition
which existed prior to the damage and this Lease will continue. Landlord shall
not be required to repair or restore any or all furniture, fixtures, equipment,
inventory, improvements or other property which was in or about the Premises at
the time of the damage, Tenant Alterations and Tenant Improvements which are in
excess of the building standard Tenant Improvements.  Base Rent, Additional Rent
and any other sum due under this Lease during any reconstruction period shall be
abated from the date of such damage or destruction until Landlord’s repairs are
substantially completed and possession of the Premises is delivered to Tenant. 
Tenant agrees to look to the provider of Tenant’s insurance for coverage for the
loss of Tenant’s use of the Premises and any other related losses or damages
incurred by Tenant during any reconstruction period.

 

4.10.2                                          In addition to Tenant’s right of
termination set forth in Paragraph 4.10.1 above, if such damage is not repaired
within two hundred ten (210) days after Landlord is notified by Tenant of such
damage, Tenant shall have the right, upon notice to Landlord, to terminate this
Lease.  Tenant’s notice of termination under this Paragraph 4.10.2 shall be
effective as of the date of the damage or destruction if the Premises have been
rendered unusable, or upon receipt if the Premises have not been rendered
unusable.

 

4.10.3                                          Notwithstanding anything
contained in this Lease to the contrary, if there is damage to the Premises, or
Building and the holder of any indebtedness secured by a mortgage or deed of
trust covering any such property requires that the insurance proceeds be applied
to such indebtedness, then Landlord shall have the right to terminate this Lease
by delivering written notice of termination to Tenant within fifteen (15)
calendar days after such requirement is made by such holder.

 

4.11                                                   Condemnation. If all of
the Premises, or such portions of the Building as may be required for the
Tenant’s reasonable use of the Premises, are taken by eminent domain or by
conveyance in lieu thereof, or if thirty percent (30%) of the parking spaces are
so taken and Landlord is unable either to replace such spaces or to provide
alternative parking arrangements reasonably acceptable to Landlord and Tenant,
then each party shall have the option, upon notice to the other, to terminate
this Lease as of the date the physical taking occurs, and all Base Rent,
Additional Rent and other sums payable under this Lease shall be paid to that
date.  In case of taking of a part of the Premises or a portion of the Building
not required for the Tenant’s

 

--------------------------------------------------------------------------------


 

reasonable use of the Premises, or of fewer than thirty percent (30%) of the
parking spaces, then this Lease shall continue in full force and effect and the
Base Rent shall be equitably reduced based on the proportion by which the floor
area of the Premises is reduced, such reduction in Base Rent to be effective as
of the date the physical taking occurs.  In order to exercise its rights to
terminate this Lease, a party must provide written notice of termination to the
other within thirty (30) days after the Tenant first receives notice of the
taking from Landlord.  Any such termination shall be effective as of the date
the physical taking occurs.  Additional Rent and all other sums payable under
this Lease shall not be abated but Tenant’s Pro Rata Share shall be redetermined
as equitable under the circumstances.  Landlord reserves all rights to damages
or awards for any taking by eminent domain relating to the Premises, Building,
Land and the unexpired term of this Lease.  Tenant assigns to Landlord any right
Tenant may have to such damages or award and Tenant shall make no claim against
Landlord for damages for termination of its leasehold interest or interference
with Tenant’s business.  Tenant shall have the right, however, to claim and
recover from the condemning authority compensation for any loss to which Tenant
may be entitled for Tenant’s moving expenses or other relocation costs; provided
that, such expenses or costs may be claimed only if they are awarded separately
in the eminent domain proceedings and not as a part of the damages recoverable
by Landlord.

 

4.12                                                   Intentionally Omitted.

 

4.13                                                   Indemnification.

 

4.13.1                                          Tenant shall indemnify, defend
and hold harmless Landlord and Landlord’s Agents from and against any and all
Claims, arising in whole or in part out of (a) the possession, use or occupancy
of the Premises or the business conducted in the Premises during the Lease Term,
(b) any act, omission or negligence of Tenant or Tenant’s Agents, or (c) any
breach or default under this Lease by Tenant, provided that Tenant shall not be
obligated to indemnify Landlord to the extent any such Claim arises from the
negligence or willful misconduct of Landlord or Landlord’s Agents.  Neither
Tenant nor Tenant’s Agents shall have any liability for any indirect or
consequential losses suffered by Landlord or Landlord’s Agents.

 

4.13.2                                          Landlord shall indemnify, defend
and hold harmless Tenant and Tenant’s Agents from and against any and all
Claims, arising in whole or in part out of (a) any act, omission or negligence
of Landlord, Landlord’s Agents, or (b) any breach or default under this Lease by
Landlord, provided that Landlord shall not be obligated to indemnify Tenant to
the extent any such Claim arises from the negligence or willful misconduct of
Tenant or Tenant’s Agents.

 

4.13.3                                          Neither Landlord nor Landlord’s
Agents shall, to the extent permitted by law, have any liability to Tenant, or
to Tenant’s Agents, for any Claims arising out of any cause whatsoever,
including repair to any portion of the Premises; interruption in the use of the
Premises or any equipment therein; any accident or damage resulting from any use
or operation by Landlord, Tenant or any person or entity of heating, cooling,
electrical, sewerage or plumbing equipment or apparatus; termination of this
Lease by reason of damage to the Premises or Building; fire, robbery, theft,
vandalism, mysterious disappearance or any other casualty; actions of any other
tenant of the Building or of any other person or entity; inability to furnish
any service required of Landlord as specified in this Lease; or leakage in any
part of the Premises or

 

--------------------------------------------------------------------------------


 

the Building from rain, ice or snow, or from drains, pipes or plumbing fixtures
in the Premises or the Building; except for Claims arising solely out of the
negligence or willful misconduct of Landlord in failing to repair or maintain
the Building as required by this Lease after any notice by Tenant required by
the Paragraph captioned “Maintenance and Repair by Landlord”; provided that, in
no event shall Landlord be responsible for any interruption to Tenant’s business
or for any indirect or consequential losses suffered by Tenant or Tenant’s
Agents.

 

4.13.4                                          The obligations of this
Paragraph shall be subject to the Paragraph captioned “Waiver of Subrogation”.

 

4.14                                                   Tenant Insurance.

 

4.14.1                                          Tenant shall, throughout the
Lease Term, at its own expense, keep and maintain in full force and effect:

 

(a)                                                          A policy of
commercial general liability insurance, including a contractual liability
endorsement covering Tenant’s obligations under the Paragraph captioned
“Indemnification”, insuring against claims of bodily injury and death or
property damage with a combined single limit at the Commencement Date of this
Lease of not less than Two Million Dollars ($2,000,000.00), which limit shall be
reasonably increased during the Lease Term at Landlord’s request to reflect both
increases in liability exposure arising from inflation as well as from changing
use of the Premises or changing legal liability standards, which limits may be
satisfied by an excess liability policy and which policy shall be payable on an
“occurrence” rather than a “claims made” basis, and which policy names Landlord
and Manager and, at Landlord’s request Landlord’s mortgage lender(s), as
additional insureds, as their interests appear; and

 

(b)                                                         A special form
policy of property insurance (formerly known as the “all risk” form of property
insurance) covering Tenant Improvements over the value of the Tenant Improvement
Allowance, Tenant Alterations, and any and all furniture, fixtures, equipment,
inventory, improvements and other property in or about the Premises which is not
owned by Landlord, for one hundred percent (100%) of the then current
replacement value of such property.

 

4.14.2                                          All insurance policies required
under this Paragraph may be “blanket” policies which cover other properties
occupied by Tenant and shall be with companies having a Best’s rating of A-/VIII
or better, and each policy shall provide that it is not subject to cancellation
or reduction in coverage as specifically defined under Paragraph 4.14 except
after thirty (30) calendar days’ written notice to Landlord.  Tenant shall
deliver to Landlord and, at Landlord’s request Landlord’s mortgage lender(s),
prior to the Commencement Date and from time to time thereafter, certificates
evidencing the existence and amounts of all such policies.

 

4.14.3                                          If Tenant fails to acquire or
maintain any insurance or provide any certificate required by this Paragraph,
Landlord may, but shall not be required to, obtain such insurance or
certificates and the costs associated with obtaining such insurance or
certificates shall be payable by Tenant to Landlord on demand.

 

--------------------------------------------------------------------------------


 

4.15                                                   Landlord’s Insurance.
Landlord shall, throughout the Lease Term, keep and maintain in full force and
effect:

 

4.15.1                                          A policy of commercial general
liability insurance, insuring against claims of bodily injury and death or
property damage or loss with a combined single limit at the Commencement Date of
not less than Five Million Dollars ($5,000,000.00), which policy shall be
payable on an “occurrence” rather than a “claims made” basis;

 

4.15.2                                          A special form policy of
property insurance (formerly known as the “all risk” form of property insurance)
covering the Building, the value of the Tenant Improvements up to the Tenant
Improvement Allowance and Landlord’s personal property, if any, located on the
Land in the amount of one hundred percent (100%) of the then current replacement
value of such property; and

 

4.15.3                                          Such business interruption
and/or rent loss insurance as Landlord shall from time to time determine
appropriate.

 

Landlord may, but shall not be required to, maintain property insurance coverage
for earthquakes, floods and such other perils in such amounts as Landlord deems
appropriate, and the limit on the deductible amount set forth in the last
sentence of this Paragraph shall not be applicable to such coverage.  Such
policies may be “blanket” policies which cover other properties owned by
Landlord and shall be with an insurance company having a Best rating of A/VIII
or better. The cost of all insurance policies maintained by Landlord relating to
the Land, Building or Premises or the income therefrom shall be Operating Costs.
To the extent that any payment on an insurance claim under Landlord’s property
policy is reduced by a deductible, such deductible shall be an Operating Costs;
provided, however, that the  that the maximum deductible amount Landlord shall
charge as an Operating Cost under the policy of insurance described in Paragraph
4.15.2 shall be Thirty Thousand Dollars ($30,000.00).

 

4.16                                                   Waiver of Subrogation. 
Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
hereby each waive and release the other from any and all Claims or any loss or
damage that may occur to the Land, Building, Premises, or personal property
located therein, by reason of fire or other casualty regardless of cause or
origin, including the negligence or misconduct of Landlord, Tenant, Landlord’s
Agents or Tenant’s Agents, but only to the extent of the insurance proceeds paid
to such releasor under its policies of insurance under Paragraph 4.14 and 4.15
or if it fails to maintain the required policies, the insurance proceeds that
would have been paid to such releasor if it had maintained such policies.  Each
party to this Lease shall promptly give to its insurance company written notice
of the mutual waivers contained in this subparagraph, and shall cause its
insurance policies to be properly endorsed, if necessary, to prevent the
invalidation of any insurance coverages by reason of the mutual waivers
contained in this subparagraph.

 

4.17                                                   Assignment and Subletting
by Tenant.

 

4.17.1                                          Tenant shall not have the right
to assign, transfer, mortgage or encumber this Lease in whole or in part, nor
sublet the whole or any part of the Premises, nor allow the occupancy of all or
any part of the Premises by another, without first obtaining

 

--------------------------------------------------------------------------------


 

Landlord’s consent, which consent shall be given or withheld as provided in this
Paragraph 4.17.  Notwithstanding any permitted assignment or subletting, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of all sums payable under this Lease and for compliance with all
of its other obligations as tenant under this Lease.  Upon the occurrence of an
Event of Default, if the Premises or any part of the Premises are then subject
to an assignment or subletting, Landlord, in addition to any other remedies
provided in this Lease or by law, may at its option collect directly from such
assignee or subtenant all rents becoming due to Tenant under such assignment or
sublease and apply such rents against any sums due to Landlord from Tenant under
this Lease, and no such collection shall be construed to constitute a novation
or release of Tenant from the further performance of Tenant’s obligations under
this Lease.  Tenant makes an absolute assignment to Landlord of such assignments
and subleases and any rent, security deposits and other sums payable under such
assignments and subleases as collateral to secure the performance of the
obligations of Tenant under this Lease.  Landlord agrees not to collect any such
rent, security deposits or other sums payable under such assignments and
subleases unless an Event of Default shall have occurred and be continuing.

 

4.17.2                                          In the event Tenant desires to
assign this Lease or to sublet all or any portion of the Premises, Tenant shall
give written notice of such desire to Landlord setting forth the name of the
proposed subtenant or assignee, the proposed term, the proposed commencement
date of the assignment or sublease, the nature of the proposed subtenant’s or
assignee’s business to be conducted on the Premises, the rental rate, and any
other particulars of the proposed subletting or assignment that Landlord may
reasonably request.  Without limiting the preceding sentence, Tenant shall also
provide Landlord with:  (a) recent financial statements certified as accurate,
complete and prepared in conformance with generally accepted accounting
principles by the president, managing partner or other appropriate officer of
the proposed subtenant or assignee; (b) proof satisfactory to Landlord that the
proposed subtenant or assignee will promptly occupy and thereafter use all or a
portion the Premises  for the remainder of the Lease Term (or for the entire
term of the sublease, if shorter) in compliance with the terms of this Lease;
and (c) a copy of the proposed sublease, assignment or letter of intent.  At the
same time that Tenant provides Landlord with notice of its desire to assign or
sublease, Tenant shall pay to Landlord the sum of $500 as Landlord’s fee for
processing such proposed assignment and sublease, including attorneys’ fees
incurred by Landlord with respect to such processing (provided that such fee
shall be waived in the event Landlord accepts the proposed assignment or
sublease and the rent or other consideration, either initially or over the term
if the assignment or sublease, exceeds the Base Rent payable hereunder). 
Receipt of such fee shall not obligate Landlord to approve the proposed
assignment or sublease.

 

4.17.3                                          In determining whether to grant
or withhold consent to a proposed assignment or sublease, Landlord may consider,
and weigh, any commercial factor it deems relevant; provided, however, Landlord
may not unreasonably withhold condition or delay consent.  Tenant agrees that
any one or more of the following will be proper grounds for Landlord’s
disapproval of a proposed assignment or sublease:

 

(a)                                                          Landlord believes
that the proposed assignment or sublease will constitute a prohibited
transaction under or otherwise violate ERISA;

 

--------------------------------------------------------------------------------


 

(b)                                                         The proposed
assignee or subtenant does not, in Landlord’s good faith judgment, have
sufficient financial worth to insure the full and timely performance under this
Lease;

 

(c)                                                          Landlord has not
received financial statements of the proposed assignee or subtenant to make the
determination set forth in clause (b);

 

(d)                                                         The proposed
assignee or subtenant has a reputation for disputes in contractual relations,
for failure to observe and perform its contractual obligations in a timely and
complete manner or for negative business relations in the business community as
a tenant of property or otherwise;

 

(e)                                                          Landlord has
received from any prior lessor of the proposed assignee or subtenant a negative
report concerning such prior lessor’s experience with the proposed assignee or
subtenant;

 

(f)                                                            Landlord has had
prior negative leasing experience with the proposed assignee or subtenant;

 

(g)                                                         In Landlord’s
reasonable judgment, the proposed assignee or subtenant is engaged in a
business, or the Premises or any part of the Premises will be used in a manner,
that is not in keeping with the then standards of the Building, or that is not
compatible with the businesses of other tenants in the Building, or that is
inappropriate for the Building, or that will violate any negative covenant as to
use contained in any other lease of space in the Building;

 

(h)                                                         The use of the
Premises by the proposed assignee or subtenant will violate any Governmental
Requirement or create a violation of Access Laws which Tenant will not cure or
pay to correct;

 

(i)                                                             An Event of
Default has occurred and continuing under this Lease;

 

(j)                                                             Landlord does
not approve of any of the tenant improvements required for the proposed assignee
or subtenant; or

 

(k)                                                          The proposed
assignee or subtenant is a current tenant or a subtenant of the Building.

 

4.17.4                                          Within fifteen (15) calendar
days after Landlord’s receipt of all required information to be supplied by
Tenant pursuant to this Paragraph, Landlord shall notify Tenant of Landlord’s
approval, disapproval or conditional approval of any proposed assignment or
subletting, or of Landlord’s election to recapture the space as provided in
subparagraph 4.17.7.  Landlord shall have no obligation to respond unless and
until all required information has been submitted.  In the event Landlord
approves of any proposed assignment or subletting, Tenant and the proposed
assignee or sublessee shall execute and deliver to Landlord an assignment (or
subletting) and assumption agreement in form and content satisfactory to
Landlord.

 

--------------------------------------------------------------------------------


 

4.17.5                                          Notwithstanding anything in this
Paragraph 4.17 to this contrary, without the consent of Landlord but upon notice
to Landlord,  Tenant may assign or sublet all or any part of the Premises to any
of the following (each, a “Permitted Transferee”):

 

(a)                                                          any entity that
controls, is controlled by, or is under common control with, Tenant; or

 

(b)                                                         any corporation
resulting from the merger, consolidation or other corporate reorganization with
Tenant or to any entity that acquires all or substantially all of Tenant’s
assets, as long as the assignee or sublessee is a bona fide entity and assumes
the obligations of Tenant under this Lease and such entity has a net worth
following such merger, consolidation or reorganization at least equal to the net
worth of Tenant on the date hereof or the date of such merger, consolidation or
reorganization, whichever is higher; provided that such corporation or other
entity is not a party in interest with Landlord that would result in this Lease
being a non-exempt prohibited transaction under ERISA.

 

4.17.6                                          If Landlord consents to any
assignment or sublease and Tenant receives rent or any other consideration,
either initially or over the term of the assignment or sublease, in excess of
the Base Rent and Additional Rent (or, in the case of a sublease of a portion of
the Premises, in excess of the Base Rent and Additional Rent paid by Tenant on a
per square foot basis under this Lease), Tenant shall pay to Landlord fifty
(50%) percent of such excess after deduction of all expenses related to
procuring such assignee or subtenant including, but not limited to, associated
brokerage fees, leasing commissions, legal fees and advertising costs.

 

4.17.7                                          If Tenant delivers a notice to
Landlord requesting approval of a proposed assignment or sublease, then Landlord
may elect, in the case of a proposed assignment of the Lease or subletting of
the entire Premises, to terminate this Lease or, in the case of a proposed
subletting of a portion of the Premises, to terminate Tenant’s rights under this
Lease as to the area proposed to be sublet, as of the date set forth in that
notice for the proposed commencement date of the assignment or the sublease;
provided that, if no date is set forth in Tenant’s notice, then Landlord may
elect to terminate this Lease as of a date at least sixty (60) calendar days
after the date of the notice. Landlord shall exercise its rights under this
subparagraph by written notice to Tenant no later than twenty (20) calendar days
after its receipt of the last of the materials delivered by Tenant to Landlord
under this Paragraph 4.17.

 

4.18                                                   Assignment by Landlord. 
Landlord shall have the right to transfer and assign, in whole or in part, its
rights and obligations under this Lease and in any and all of the Land or
Building.  If Landlord sells or transfers any or all of the Building, including
the Premises, Landlord and Landlord’s Agents shall, upon consummation of such
sale or transfer, be released automatically from any liability relating to
obligations or covenants under this Lease to be performed or observed after the
date of such transfer, and the assignee of Landlord’s interest herein shall be
deemed to have assumed such obligations and covenants, and in such event, Tenant
agrees to look solely to Landlord’s successor-in-interest with respect to such
liability.

 

4.19                                                   Estoppel Certificates and
Financial Statements.  Landlord and Tenant shall, from time to time, but no more
than twice during any Year, upon the written request of the

 

--------------------------------------------------------------------------------


 

other party, execute, acknowledge and deliver to such party or its designee a
written statement stating:  (a) the date this Lease was executed and the date it
expires; (b) the date Tenant entered into occupancy of the Premises; (c) the
amount of monthly Base Rent and Additional Rent and the date to which such Base
Rent and Additional Rent have been paid; and (d) certifying that (1) this Lease
is in full force and effect and has not been assigned, modified, supplemented or
amended in any way (or specifying the date of the agreement so affecting this
Lease); (2) to the knowledge of the certifying party, the other party is not in
breach of this Lease (or, if so, a description of each such breach) and that no
event, omission or condition has occurred which would result, with the giving of
notice or the passage of time, in a breach of this Lease by such party; (3) this
Lease (as it may have been assigned, modified, supplemented or amended as
disclosed pursuant to subparagraph (d)(1) hereof) represents the entire
agreement between the parties with respect to the Premises; (4) all required
contributions by Landlord to Tenant on account of Tenant Improvements have been
delivered or received, as the case may be; (5) on the date of execution, there
exist no defenses or offsets of which the certifying party has knowledge against
the enforcement of this Lease by the Landlord (or, if any, a description of any
such offset or defense); (6) no Base Rent, Additional Rent or other sums payable
under this Lease have been paid in advance except for Base Rent and Additional
Rent for the then current month; (7) no security has been deposited with
Landlord (or, if so, the amount of such security); and (8) it is intended that
any statement by the certifying party may be relied upon by a prospective
purchaser or mortgagee of Landlord’s interest or an assignee of any such
mortgagee.  If Landlord or Tenant, as the case may be, fail to respond within
fifteen (15) business days of its receipt of a written request from the other
party as provided in this Paragraph, such shall be a breach of this Lease and
such party shall be deemed to have admitted the accuracy of any information
supplied by the other party to a prospective purchaser, mortgagee or assignee. 
Tenant represents and warrants to Landlord that Tenant is a public company and,
as a public company, Tenant has filed relevant financial information (which
filings are publicly available) with the Securities and Exchange Commission in
accordance with applicable Government Requirements.

 

4.20                                                   Modification for Lender. 
If, in connection with obtaining construction, interim or permanent financing
for the Building or Land, Landlord’s lender, if any, shall request reasonable
modifications to this Lease as a condition to such financing, Tenant will not
unreasonably withhold or delay its consent to such modifications; provided that,
such modifications do not increase the obligations of Tenant under this Lease or
adversely affect Tenant’s rights under this Lease.

 

4.21                                                   Hazardous Substances.

 

4.21.1                                          Tenant agrees that neither
Tenant, any of Tenant’s Agents nor any other person will store, place, generate,
manufacture, refine, handle, or locate on, in, under or around the Land or
Building any Hazardous Substance, except for storage, handling and use of
reasonable quantities and types of cleaning fluids and office supplies in the
Premises in the ordinary course and the prudent conduct of Tenant’s business in
the Premises, provided that, (a) the storage, handling and use of such permitted
Hazardous Substances must at all times conform to all Governmental Requirements
and to applicable fire, safety and insurance requirements; (b) the types and
quantities of permitted Hazardous Substances which are stored in the Premises
must be reasonable and appropriate to the nature and size of Tenant’s operation
in the Premises and reasonable and appropriate for a first-class building of the
same or similar use and in the

 

--------------------------------------------------------------------------------


 

same market area as the Building; (c) no Hazardous Substance shall be spilled or
disposed of on, in, under or around the Land or Building or otherwise discharged
from the Premises or any area adjacent to the Land or Building; and (d) in no
event will Tenant be permitted to store, handle or use on, in, under or around
the Premises any Hazardous Substance which will increase the rate of fire or
extended coverage insurance on the Land or Building, unless: (1) such Hazardous
Substance and the expected rate increase have been specifically disclosed in
writing to Landlord; (2) Tenant has agreed in writing to pay any rate increase
related to each such Hazardous Substance; and (3) Landlord has approved in
writing each such Hazardous Substance, which approval shall be subject to
Landlord’s sole discretion.

 

4.21.2                                          Tenant shall indemnify, defend
and hold harmless Landlord and Landlord’s Agents from and against any and all
Claims arising out of any breach of any provision of this Paragraph.  Tenant
agrees that Landlord may be irreparably harmed by Tenant’s breach of this
Paragraph and that a specific performance action may appropriately be brought by
Landlord; provided that, Landlord’s election to bring or not bring any such
specific performance action shall in no way limit, waive, impair or hinder
Landlord’s other remedies against Tenant.

 

4.21.3                                          As of the execution date of this
Lease, Tenant represents and warrants to Landlord that, except as otherwise
disclosed by Tenant to Landlord, Tenant has no intent to bring any Hazardous
Substances on, in or under the Premises except for the type and quantities
authorized in the first Paragraph of the Paragraph captioned “Hazardous
Substances.”

 

4.22                                                   Access Laws.

 

4.22.1                                          Tenant agrees to notify Landlord
if Tenant receives written notice of: (a) any condition or situation on, in,
under or around the Property which may constitute a violation of any Access Laws
or (b) any threatened or actual lien or action that the Property is not in
compliance with any Access Laws.

 

4.22.2                                          Tenant shall not alter or permit
any assignee or subtenant or Tenant’s Agents to alter the Premises in any manner
which would violate any Access Laws or increase Landlord’s responsibilities for
compliance with Access Laws, without the prior approval of Landlord.  In
connection with Landlord’s review of Tenant Alterations Plans, Landlord may
require a certificate of compliance with Access Laws from an architect, engineer
or other person acceptable to Landlord and Landlord shall be reimbursed for the
costs of such review pursuant to Paragraph 4.5.  Landlord’s approval of any
Tenant Alterations Plans shall (a) not relieve Tenant of its obligations or
indemnities contained in this Paragraph or this Lease or (b) be construed as a
warranty that such proposed alteration complies with any Access Law.

 

4.22.3                                          Tenant shall be solely
responsible for all costs and expenses relating to or incurred in connection
with bringing the Building and the common areas of the Building into compliance
with Access Laws, but only to the extent such failure or noncompliance arises
out of or relates to:  (a) Tenant’s use of the Premises in violation of this
Lease; or (b) Tenant Alterations to the Premises; or (c) construction of the
Tenant Improvements.  If Tenant is required to perform any work pursuant to this
subparagraph, Tenant shall provide written notice to Landlord of Tenant’s
proposed actions to correct such failure or noncompliance and shall perform such
work in a timely manner after receiving notice that such work is required.

 

--------------------------------------------------------------------------------


 

4.22.4                                          Landlord shall be responsible
for all costs and expenses relating to or incurred in connection with bringing
the common areas of the Building into compliance with Access Laws, unless such
costs and expenses are Tenant’s responsibility as provided in the preceding
subparagraph, which work Landlord agrees to perform in a timely manner after
receiving notice that such work is required.  Provided the Property complies
with all Access Laws on the Commencement Date, any cost or expense paid or
incurred by Landlord to bring the Premises or common areas of the Building into
compliance with Access Laws which is not Tenant’s responsibility under the
preceding subparagraph shall be amortized over the useful economic life of the
improvements (not to exceed ten (10) years) using an amortization rate
reasonably determined by Landlord, and shall be an Operating Cost for purposes
of this Lease.

 

4.22.5                                          Tenant agrees to indemnify,
defend and hold harmless Landlord and Landlord’s Agents from and against any and
all Claims arising out of or relating to any failure of Tenant or Tenant’s
Agents to comply with Tenant’s obligations under this Paragraph.

 

4.23                                                   Quiet Enjoyment. 
Landlord covenants that Tenant, upon paying Base Rent, Additional Rent and all
other sums payable under this Lease and performing all covenants and conditions
required of Tenant under this Lease shall and may peacefully have, hold and
enjoy the Premises without hindrance or molestation by Landlord or any person
claiming under Landlord.

 

4.24                                                   Signs.  Tenant shall not
install any signs on the Building exterior or inscribe, post, place, or in any
manner display any sign, notice, picture, placard or poster, or any advertising
matter whatsoever, anywhere in or about the Land or Building (including, without
limitation, the interior of the Premises) at places visible (either directly or
indirectly as an outline or shadow on a glass pane) from anywhere outside the
Premises without first obtaining Landlord’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  Subject to Landlord’s consent,
which consent shall not be unreasonably withheld, conditioned or delayed and
subject to Tenant’s compliance with all applicable Governmental Requirements,
including receipt of all necessary permits, Tenant shall have the non-exclusive
right to install and maintain, at Tenant’s sole cost and expense, (a) signs in
all parking areas and (b) signs in the glass doors installed in the entrances to
the Building (the Building Signage”). Tenant shall at all time maintain the
Building Signage in good condition and repair and, upon expiration or earlier
termination of this Lease, shall remove the Building Signage and restore the
Property at the Building Signage location to its condition prior to the
installation of the Building Signage, all at Tenant’s sole cost and expense.

 

4.25                                                   Subordination. This Lease
is subject and subordinate to any mortgage(s), deed(s) of trust, ground lease(s)
or other lien(s) now or subsequently arising upon the Premises, the Building or
the Property, and to renewals, modifications, refinancings and extensions
thereof (collectively referred to as a “Mortgage”) provided that the holder of
any such Mortgage (a “Mortgagee”) agrees to recognize this Lease and not disturb
Tenant’s occupancy or other rights hereunder so long as no Event of Default has
occurred and is continuing.  This clause shall be self-operative, but upon not
less than thirty (30) days prior written request from Landlord, Tenant shall
execute a subordination, non-disturbance and attornment agreement reasonably
satisfactory to the Mortgagee and Tenant. In lieu of having the Mortgage be
superior to this Lease, a Mortgagee shall have the right at any time to
subordinate its Mortgage to this Lease.  Tenant further covenants and agrees
that if any Mortgagee acquires the Premises as a purchaser at any

 

--------------------------------------------------------------------------------


 

foreclosure sale or otherwise, Tenant shall recognize and attorn to such party
as landlord under this Lease.  Tenant waives the provisions of any law or
regulation, now or hereafter in effect, which may give or purport to give Tenant
any right to terminate or otherwise adversely affect this Lease or the
obligations of Tenant hereunder in the event that any such foreclosure or
termination or other proceeding is prosecuted or completed.  Landlord represents
and warrants to Tenant that as of the date hereof the Land and Building are not
subject to a Mortgage.

 

4.26                                                   Intentionally Omitted.

 

4.27                                                   Brokers.  Landlord shall
pay commissions to the Brokers in connection with this Lease in accordance with
the terms of the separate commission agreements between Landlord and the
Brokers.  Except for Landlord’s obligations to the Brokers under such separate
commission agreements, each party to this Lease shall indemnify, defend and hold
harmless the other party from and against any and all Claims asserted against
such other party by any real estate broker, finder or intermediary relating to
any act of the indemnifying party in connection with this Lease.  Each party
represents and warrants to the other that the representing party has not dealt
with any real estate broker with respect to this transaction other than the
Brokers defined in Paragraph 1.1.

 

4.28                                                   Exculpation and
Limitation of Liability.  Landlord has executed this Lease by its authorized
agent signing solely in a representative capacity.  Notwithstanding anything
contained in this Lease to the contrary, Tenant confirms that the covenants of
Landlord are made and intended, not as personal covenants of Landlord’s trustee
or agent, or for the purpose of binding the trustee or agent personally, but
solely in the exercise of the representative powers conferred upon the trustee
and agent by Landlord.  Liability with respect to the entry and performance of
this Lease by or on behalf of Landlord, however it may arise, shall be asserted
and enforced only against the Landlord’s estate and interest in the Building or
the Land and any insurance or condemnation proceeds for the Building received by
Landlord, and Landlord shall have no personal liability in the event of any
claim against Landlord arising out of or in connection with this Lease, the
relationship of Landlord and Tenant or Tenant’s use of the Premises.  For
purposes hereof, “Landlord’s estate and interest in the Building or the Land”
shall include all rent received by Landlord and the net proceeds received by
Landlord from the sale or other disposition of all or any part of Landlord’s
title or interest in the property or building (but prior to the distribution of
the same to any partner or shareholder of Landlord or any third party).  Any and
all personal liability, if any, beyond that which may be asserted under this
Paragraph, is expressly waived and released by Tenant and by all persons
claiming by, through or under Tenant.

 

--------------------------------------------------------------------------------


 

4.29                                                   Intentionally Omitted .

 

4.30                                                   Mechanic’s Liens and
Tenant’s Personal Property Taxes.

 

4.30.1                                          Tenant shall have no authority,
express or implied, to create or place any lien or encumbrance of any kind or
nature whatsoever upon, or in any manner to bind, the interest of Landlord or
Tenant in the Premises or to charge the rentals payable under this Lease for any
Claims in favor of any person dealing with Tenant, including those who may
furnish materials or perform labor for any construction or repairs. Tenant shall
pay or cause to be paid all sums legally due and payable by it on account of any
labor performed or materials furnished in connection with any work performed on
the Premises on which any lien is or can be validly and legally asserted against
its leasehold interest in the Premises and Tenant shall indemnify, defend and
hold harmless Landlord from any and all Claims arising out of any such asserted
Claims.  Tenant agrees to give Landlord immediate written notice of any such
Claim.

 

4.30.2                                          Tenant shall be liable for all
taxes levied or assessed against personal property, furniture or fixtures placed
by Tenant in the Premises.  If any such taxes for which Tenant is liable are
levied or assessed against Landlord or Landlord’s property and Landlord elects
to pay them or if the assessed value of Landlord’s property is increased by
inclusion of such personal property, furniture or fixtures and Landlord elects
to pay the taxes based on such increase, Tenant shall reimburse Landlord for the
sums so paid by Landlord, within fifteen (15) days following demand by Landlord.

 

4.31                                                   Satellite Antenna.  So
long as Tenant is entitled to possession of the Premises, Tenant shall be
entitled, at no additional cost to Tenant, to use of part of the roof of the
Building (the “Roof Space”) for the purpose of maintaining a satellite dish or
an antenna (the “Roof Structure”) with dimensions no greater than twenty-four
(24) inches in diameter or length; provided however, that (i) the Roof Structure
shall be used solely for Tenant’s internal operational benefit and Tenant shall
not derive any benefit from the sale of use privileges of the Roof Structure,
(ii) the portion of the Roof Space to be used by Tenant for the Roof Structure
shall be designated by Landlord, in Landlord’s sole discretion, (iii) the
installation, any relocation and the removal of the Roof Structure on the Roof
Space shall be performed by Landlord at Tenant’s sole cost and expense,
(iv) Tenant shall be allowed on the Roof Space for the purpose of inspecting or
maintaining the Roof Structure only after advance written notice to Landlord and
only if accompanied by Landlord or Landlord’s agent, and (v) use of the Roof
Structure must not interfere with operations by Landlord or other tenants of the
Building.  Prior to installation of any Roof Structure, Tenant shall provide to
Landlord a specification sheet on the Roof Structure for Landlord’s approval,
which approval shall not be unreasonably withheld or delayed. If requested by
Landlord and upon not less than thirty (30) days prior written request, Tenant
and Landlord shall execute a license agreement relating to Tenant’s use of the
Roof Space in a form reasonably satisfactory to Tenant and Landlord.

 

4.32                                                   Parking.  Subject to
changes required by applicable Governmental Requirements or eminent domain,
Landlord shall provide surface parking for passenger vehicles for the Building
at a ratio of 4.0 parking spaces for each 1,000 rentable square feet in the
Building.  Such parking shall be available without charge during the Lease Term
on a first-come, first-served basis.

 

--------------------------------------------------------------------------------


 

SECTION 5:   DEFAULT AND REMEDIES

 

5.1                                                         Events of Default.

 

5.1.1                                                The occurrence of any one
or more of the following events shall constitute a material default and breach
of this Lease by Tenant (“Event of Default”):

 

(a)                                                          vacation or
abandonment of all or any material portion of the Premises; provided that the
vacating of all or a material part of the Premises by Tenant shall not
constitute an Event of Default so long as Tenant continues to pay Base Rent and
Additional Rent and otherwise continue to perform Tenant’s obligations under
this Lease, where such failure continues after Landlord has provided Tenant with
notice of the delinquent payment in accordance with Paragraph 5.1.1.b;

 

(b)                                                         failure by Tenant to
make any payment of Base Rent, Additional Rent or any other sum payable by
Tenant under this Lease where such failure continues for more than ten
(10) calendar days after Landlord has provided Tenant with notice of the
delinquent payment; provided, however, Landlord need not give any such notice,
and Tenant shall not be entitled to any such period of grace, more than three
times in any twelve (12) month period;

 

(c)                                                          an assignment of
this Lease by Tenant or a sublease of any or all of the Premises without
Landlord’s permission except in conformance with Paragraph 4.17 hereof;

 

(d)                                                         failure by Tenant to
observe or perform any covenant or condition of this Lease, other than the
making of payments, where such failure shall continue for a period of thirty
(30) calendar days after written notice from Landlord; provided, however, that
if the nature of the default is such that the same cannot reasonably be cured
within such thirty (30) day period, Tenant shall not be deemed to be in default
if Tenant shall commence the cure of such default within such thirty (30) day
period and thereafter diligently prosecute the same to completion within sixty
(60) days after Tenant receives written notice thereof;

 

(e)                                                          (1) the making by
Tenant of any general assignment or general arrangement for the benefit of
creditors; (2) the filing by or against Tenant of a petition in bankruptcy,
including reorganization or arrangement, unless, in the case of a petition filed
against Tenant, unless the same is dismissed within forty-five (45) calendar
days; (3) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located in the Premises or of Tenant’s
interest in this Lease; (4) any execution, levy, attachment or other process of
law against any property of Tenant or Tenant’s interest in this Lease, unless
the same is dismissed within forty-five (45) calendar days; (5) adjudication
that Tenant is bankrupt; (6) the making by Tenant of a transfer in fraud of
creditors; or (7) the failure of Tenant to generally pay its debts as they
become due; or

 

(f)                                                            any information
furnished by or on behalf of Tenant to Landlord in connection with the entry of
this Lease is determined to have been materially false, misleading or incomplete
when made, which is not corrected or completed within thirty (30) days after
written notice from Landlord.

 

--------------------------------------------------------------------------------


 

5.1.2                                                If a petition in bankruptcy
is filed by or against Tenant, and if this Lease is treated as an “unexpired
lease” under applicable bankruptcy law in such proceeding, then Tenant agrees
that Tenant shall not attempt nor cause any trustee to attempt to extend the
applicable time period within which this Lease must be assumed or rejected.

 

5.2                                                         Remedies.  If any
Event of Default occurs and remains uncured after Landlord delivers notice of
such Event of Default and the applicable cure period, if any, has expired,
Landlord may exercise, without limiting Landlord in the exercise of any right or
remedy at law which Landlord may have by reason of such Event of Default, the
rights and remedies, either singularly or in combination, as are specified or
described in the subparagraphs of this Paragraph.

 

5.2.1                                                Landlord may terminate this
Lease and all rights of Tenant under this Lease either immediately or at some
later date by giving Tenant written notice that this Lease is terminated.  If
Landlord so terminates this Lease, then Landlord may recover from Tenant the sum
of:

 

(a)                                                          the unpaid Base
Rent, Additional Rent and all other sums payable under this Lease which have
been earned at the time of termination;

 

(b)                                                         interest at the
Default Rate on the unpaid Base Rent, Additional Rent and all other sums payable
under this Lease which have been earned at the time of termination; plus

 

(c)                                                          the amount by which
the unpaid Base Rent, Additional Rent and all other sums payable under this
Lease which would have been earned after termination until the time of award
exceeds the amount of such rental loss, if any, as Tenant proves could have been
reasonably avoided and interest on such excess at the Default Rate; plus

 

(d)                                                         the amount by which
the aggregate of the unpaid Base Rent, Additional Rent and all other sums
payable under this Lease for the balance of the Lease Term after the time of
award exceeds the amount of such rental loss, if any, as Tenant proves could be
reasonably avoided, with such difference being discounted to present value at
the Prime Rate at the time of award; plus

 

(e)                                                          any other amount
necessary to compensate Landlord for the detriment proximately caused by
Tenant’s failure to perform Tenant’s obligations under this Lease or which, in
the ordinary course of things, would be likely to result from such failure,
including, leasing commissions, tenant improvement costs, renovation costs and
advertising costs; plus

 

(f)                                                            all such other
amounts in addition to or in lieu of the foregoing as may be permitted from time
to time by applicable law.

 

5.2.2                                                Landlord shall also have
the right, without terminating this Lease, to re-enter the Premises and remove
all persons and property from the Premises.  Landlord may cause property so
removed from the Premises to be stored in a public warehouse or elsewhere at the
expense and for the account of Tenant.

 

--------------------------------------------------------------------------------


 

5.2.3                                                Landlord shall also have
the right, without terminating this Lease, to accelerate and recover from Tenant
the sum of all unpaid Base Rent, Additional Rent and all other sums payable
under the then remaining term of the Lease, discounting such amount to present
value at the Prime Rate.  Upon recovery of all such amounts, the Lease and all
rights of Tenant hereunder shall terminate.

 

5.2.4                                                If Tenant vacates, abandons
or surrenders the Premises in violation of this Lease, or if Landlord re-enters
the Premises as provided in subparagraph 5.2.2 or takes possession of the
Premises pursuant to legal proceedings or through any notice procedure provided
by law, then, if Landlord does not elect to terminate this Lease, Landlord may,
from time to time, without terminating this Lease, either (a) recover all Base
Rent, Additional Rent and all other sums payable under this Lease as they become
due or (b) relet the Premises or any part of the Premises on behalf of and for
the benefit of Tenant for such term or terms, at such rent or rents and pursuant
to such other provisions as Landlord may reasonably deem advisable, all with the
right, at Tenant’s cost, to make alterations and repairs to the Premises and
recover any deficiency from Tenant as set forth in subparagraph 5.2.6.

 

5.2.5                                                None of the following
remedial actions, singly or in combination, shall be construed as an election by
Landlord to terminate this Lease unless Landlord has in fact given Tenant
written notice that this Lease is terminated:  an act by Landlord to maintain or
preserve the Premises; any efforts by Landlord to relet the Premises; any
repairs or alterations made by Landlord to the Premises; re-entry, repossession
or reletting of the Premises by Landlord pursuant to this Paragraph or the
appointment of a receiver, upon the initiative of Landlord, to protect
Landlord’s interest under this Lease.  If Landlord takes any of the foregoing
remedial action without terminating this Lease, Landlord may nevertheless at any
time after taking any such remedial action terminate this Lease by written
notice to Tenant.

 

5.2.6                                                Landlord shall use
reasonable commercial efforts to relet the Premises following an Event of
Default.  The parties agree that it shall be reasonable for Landlord to refuse
to relet the Premises on the grounds set forth in Paragraph 4.17.3.  The parties
further agree that Landlord shall not violate its obligations under this
Paragraph if it leases other available space in the Building before leasing the
Premises.  If Landlord relets the Premises, Landlord shall apply the revenue
from such reletting as follows:  first, to the payment of any indebtedness of
Tenant to Landlord other than Base Rent, Additional Rent or any other sums
payable by Tenant under this Lease; second, to the payment of any reasonable
cost of reletting (including finders’ fees and leasing commissions); third, to
the payment of the reasonable cost of any alterations, improvements, maintenance
and repairs to the Premises; and fourth, to the payment of Base Rent, Additional
Rent and other sums due and payable and unpaid under this Lease.  Landlord shall
hold and apply the residue, if any, to payment of future Base Rent, Additional
Rent and other sums payable under this Lease as the same become due, and shall
deliver the eventual balance, if any, to Tenant.  Should revenue from letting
during any month, after application pursuant to the foregoing provisions, be
less than the sum of the Base Rent, Additional Rent and other sums payable under
this Lease and Landlord’s expenditures for the Premises during such month,
Tenant shall be obligated to pay such deficiency to Landlord as and when such
deficiency arises.

 

--------------------------------------------------------------------------------


 

5.2.7                                                TENANT, IN CONSIDERATION
FOR THE EXECUTION OF THIS LEASE BY LANDLORD AND FOR THE COVENANTS AND AGREEMENTS
ON THE PART OF LANDLORD HEREIN CONTAINED, AND FULLY COMPREHENDING THE
RELINQUISHMENT OF CERTAIN RIGHTS INCLUDING RIGHTS OF PRE-JUDGMENT NOTICE AND
HEARING PRIOR TO ENTRY OF JUDGMENT AND EXECUTION ON SUCH JUDGMENT, HEREBY
EXPRESSLY AUTHORIZES AND EMPOWERS (WHICH POWER IS COUPLED WITH AN INTEREST) ANY
PROTHONOTARY OR ATTORNEY OF ANY COURT OF RECORD TO ACCEPT SERVICE OF PROCESS
FOR, TO APPEAR FOR, AND TO CONFESS JUDGMENT AGAINST TENANT TO RECOVER POSSESSION
FROM TIME TO TIME OF THE PREMISES (AND TENANT AGREES THAT UPON THE ENTRY OF
JUDGMENT FOR POSSESSION, A WRIT OF POSSESSION OR OTHER APPROPRIATE PROCESS
MAY ISSUE FORTHWITH).  In any action by confession for ejectment, Landlord shall
first cause to be filed in such action an affidavit made by it or someone acting
for it setting forth the facts necessary to authorize the entry of judgment, of
which facts such affidavit shall be conclusive evidence, and if a true copy of
this Lease be filed in such action, it shall not be necessary to file the
original as a warrant of attorney, any rule of court, custom or practice to the
contrary notwithstanding.  The authority to confess judgment against Tenant
hereunder shall not be exhausted by one (1) exercise thereof, but judgment may
be confessed as provided herein from time to time as often as any Event of
Default occurs and is continuing under this Lease, and such authority may be
exercised as well after the expiration of the Term of this Lease or during or
after the expiration of any renewal Term, by Landlord or any successor Landlord.

 

5.2.8                                                Pursuit of any of the
foregoing remedies shall not preclude pursuit of any of the other remedies
provided in this Lease or by law (all such remedies being cumulative), nor shall
pursuit of any remedy provided in this Lease constitute a forfeiture or waiver
of any Base Rent, Additional Rent or other sum payable under this Lease or of
any damages accruing to Landlord by reason of the violation of any of the
covenants or conditions contained in this Lease.

 

5.3                                                         Right to Perform. 
If Tenant shall fail to pay any sum of money, other than Base Rent or Additional
Rent, required to be paid by it under this Lease or shall fail to perform any
other act on its part to be performed under this Lease, and such failure shall
continue for thirty (30) calendar days after notice of such failure by Landlord
(or such shorter period as may be reasonable under the circumstances), Landlord
may, but shall not be obligated to, and without waiving or releasing Tenant from
any obligations of Tenant, make such payment or perform such other act on
Tenant’s part to be made or performed as provided in this Lease.  Landlord shall
have (in addition to any other right or remedy of Landlord) the same rights and
remedies in the event of the nonpayment of sums due under this Paragraph as in
the case of default by Tenant in the payment of Base Rent.

 

5.4                                                         Landlord’s Default. 
In the event that Landlord defaults under or breaches this Lease, Tenant shall
notify Landlord of such default or breach in writing, and Tenant shall not
exercise any right or remedy which Tenant may have under this Lease, at law or
in equity if Landlord commences to cure such default or breach within thirty
(30) calendar days after receipt of Tenant’s notice and thereafter diligently
prosecutes the cure to completion within sixty (60) days after Landlord receives
written notice thereof.

 

--------------------------------------------------------------------------------


 

SECTION 6:   MISCELLANEOUS PROVISIONS

 

6.1                                                         Notices.  Unless
otherwise specifically stated in this Lease, any notice, request or written
communication required or permitted to be delivered under this Lease shall be: 
(a) in writing; (b) transmitted by personal delivery, express or courier
service, United States Postal Service in the manner described below, or
electronic means of transmitting written material; and (c) deemed to be
delivered on the earlier of the date received or four (4) calendar days after
having been deposited in the United States Postal Service, postage prepaid. 
Such writings shall be addressed to Landlord or Tenant, as the case may be, at
the respective designated addresses set forth opposite their signatures, or at
such other address(es) as they may, after the execution date of this Lease,
specify by written notice delivered in accordance with this Paragraph, with
copies to the persons at the addresses, if any, designated opposite each party’s
signature.  Those notices which contain a notice of breach or default or a
demand for performance may be sent by any of the methods described in clause
(b) above, but if transmitted by personal delivery or electronic means, shall
also be sent concurrently by certified or registered mail, return receipt
requested.

 

6.2                                                         Attorney’s Fees and
Expenses.  In the event either party requires the services of an attorney in
connection with enforcing the terms of this Lease, or in the event suit is
brought for the recovery of Base Rent, Additional Rent or any other sums payable
under this Lease or for the breach of any covenant or condition of this Lease,
or for the restitution of the Premises to Landlord or the eviction of Tenant
during the Lease Term or after the expiration or earlier termination of this
Lease, the prevailing party shall be entitled to a reasonable sum for attorney’s
and paralegal’s fees, expenses and court costs, including those relating to any
appeal.

 

6.3                                                         No Accord and
Satisfaction.  No payment by Tenant or receipt by Landlord of an amount less
than the Base Rent or Additional Rent or any other sum due and payable under
this Lease shall be deemed to be other than a payment on account of the Base
Rent, Additional Rent or other such sum, nor shall any endorsement or statement
on any check or any letter accompanying any check or payment be deemed an accord
and satisfaction, nor preclude Landlord’s right to recover the balance of any
amount payable or Landlord’s right to pursue any other remedy provided in this
Lease or at law, unless specifically agreed to in writing by Landlord.

 

6.4                                                         Successors; Joint
and Several Liability.  Except as provided in the Paragraph captioned
“Exculpation and Limitation of Liability” and subject to the Paragraph captioned
“Assignment and Subletting by Landlord”, all of the covenants and conditions
contained in this Lease shall apply to and be binding upon Landlord and Tenant
and their respective heirs, executors, administrators, successors and assigns. 
In the event that more than one person, partnership, company, corporation or
other entity is included in the term “Tenant,” then each such person,
partnership, company, corporation or other entity shall be jointly and severally
liable for all obligations of Tenant under this Lease.

 

6.5                                                         Choice of Law.  This
Lease shall be construed and governed by the laws of the Commonwealth of
Pennsylvania.  Tenant consents to venue in the Eastern District of Pennsylvania
or Chester County, Pennsylvania for any legal proceeding brought by Landlord or
Tenant to enforce the terms of this Lease.

 

--------------------------------------------------------------------------------


 

6.6                                                         No Waiver of
Remedies.  Unless otherwise stated in this Lease, the waiver by Landlord or
Tenant of any covenant or condition contained in this Lease shall not be deemed
to be a waiver of any subsequent breach of such covenant or condition nor shall
any custom or practice which may develop between the parties in the
administration of this Lease be construed to waive or lessen the rights of
Landlord or Tenant, as the case may be, to insist on the strict performance by
the other of all of the covenants and conditions of this Lease.  Unless
otherwise specifically provided under this Lease, no act or thing done by
Landlord or Landlord’s Agents during the Lease Term shall be deemed an
acceptance or a surrender of the Premises, and no agreement to accept a
surrender of the Premises shall be valid unless made in writing and signed by
Landlord. The mention in this Lease of any particular remedy shall not preclude
Landlord from any other remedy it might have, either under this Lease or at law,
nor shall the waiver of or redress for any violation of any covenant or
condition in this Lease or in any of the rules or regulations attached to this
Lease or later adopted by Landlord, prevent a subsequent act, which would have
originally constituted a violation, from having all the force and effect of an
original violation.  The receipt by Landlord or payment by Tenant of Base Rent,
Additional Rent or any other sum payable under this Lease with knowledge of a
breach of any covenant or condition in this Lease shall not be deemed a waiver
of such breach.  The failure of Landlord to enforce any of the rules and
regulations attached to this Lease or later adopted, against Tenant or any other
tenant in the Building, shall not be deemed a waiver.  To be effective, any
waiver by Landlord or Tenant must be in writing and signed by the party against
whom such waiver is claimed.

 

6.7                                                         Offer to Lease.  The
submission of this Lease to Tenant or its broker or other agent does not
constitute an offer to Tenant to lease the Premises.  This Lease shall have no
force or effect until: (a) it is executed and delivered by Tenant to Landlord;
and (b) it is executed and delivered by Landlord to Tenant.

 

6.8                                                         Force Majeure.  In
the event that either party shall be delayed, hindered in or prevented from the
performance of any act or obligation required under this Lease (other than the
payment of money) by reason of Force Majeure, then performance of such act or
obligation shall be excused for the period of the delay and the period for the
performance of any such act or obligation shall be extended for the period
equivalent to the period of such delay.  Nothing in the foregoing shall abrogate
Tenant’s right to delay the Rent Commencement Date as provided in Paragraph 1.1,
or to terminate this Lease as provided in Paragraphs 4.10 or 4.11.

 

6.9                                                         Landlord’s Consent. 
Unless otherwise provided in this Lease, whenever Landlord’s consent, approval
or other action is required under the terms of this Lease, such consent,
approval or action shall be subject to Landlord’s judgment or discretion
exercised in good faith and shall be delivered in writing.

 

6.10                                                   Severability; Captions. 
If any clause or provision of this Lease is determined to be illegal, invalid,
or unenforceable under present or future laws, the remainder of this Lease shall
not be affected by such determination, and in lieu of each clause or provision
that is determined to be illegal, invalid or unenforceable, there be added as a
part of this Lease a clause or provision as similar in terms to such illegal,
invalid or unenforceable clause or provision as may be possible and be legal,
valid and enforceable.  Headings or captions in this Lease are added as a matter
of convenience only and in no way define, limit or otherwise affect the
construction or interpretation of this Lease.

 

--------------------------------------------------------------------------------


 

6.11                                                   Interpretation.  Whenever
a provision of this Lease uses the term (a) ”include” or “including”, that term
shall not be limiting but shall be construed as illustrative, (b) ”covenant”,
that term shall include any covenant, agreement, term or provision, (c) ”at
law”, that term shall mean at law or in equity, or both, and (d) ”day”, that
uncapitalized word shall mean a calendar day.  This Lease shall be given a fair
and reasonable interpretation of the words contained in it without any weight
being given to whether a provision was drafted by one party or its counsel.

 

6.12                                                   Incorporation of Prior
Agreement; Amendments.  This Lease contains all of the agreements of the parties
to this Lease with respect to any matter covered or mentioned in this Lease,
whether oral or written, and no prior or contemporaneous agreement or
understanding pertaining to any such matter shall be effective for any purpose. 
No provision of this Lease may be amended or added to except by an agreement in
writing signed by the parties to this Lease or their respective successors in
interest.

 

6.13                                                   Authority.  If Tenant is
a partnership, company, corporation or other entity, each individual executing
this Lease on behalf of Tenant represents and warrants to Landlord that he or
she is duly authorized to so execute and deliver this Lease and that all
partnership, company, corporation or other entity actions and consents required
for execution of this Lease have been given, granted or obtained.  If Tenant is
a partnership, company, corporation or other business organization, it shall,
within ten (10) calendar days after demand by Landlord, deliver to Landlord
satisfactory evidence of the due authorization of this Lease and the authority
of the person executing this Lease on its behalf.

 

6.14                                                   Time of Essence.  Time is
of the essence with respect to the performance of every covenant and condition
of this Lease.

 

6.15                                                   Survival of Obligations. 
Notwithstanding anything contained in this Lease to the contrary or the
expiration or earlier termination of this Lease, any and all obligations of
either party accruing prior to the expiration or termination of this Lease shall
survive the expiration or earlier termination of this Lease, and either party
shall promptly perform all such obligations whether or not this Lease has
expired or terminated.  Such obligations shall include any and all indemnity
obligations set forth in this Lease.

 

6.16                                                   Consent to Service. 
Tenant irrevocably consents to the service of process of any action or
proceeding at the address provided pursuant to Paragraph 6.1, as amended from
time to time.  Nothing in this Paragraph shall affect the right to serve process
in any other manner permitted by law.

 

6.17                                                   Landlord’s Authorized
Agents.  Notwithstanding anything contained in the Lease to the contrary,
including without limitation, the definition of Landlord’s Agents, only Kennedy
Associates Real Estate Counsel, Inc., the authorized signatory of this Lease,
and officers of Riggs & Company, the trustee of Landlord, are authorized to
amend, renew or terminate this Lease, or to compromise any of Landlord’s claims
under this Lease or to bind Landlord in any manner.  Without limiting the effect
of the previous sentence, no property manager or broker shall be considered an
authorized agent of Landlord to amend, renew or

 

--------------------------------------------------------------------------------


 

terminate this Lease, to compromise any of Landlord’s claims under this Lease or
to bind Landlord in any manner.

 

6.18                                                   Waiver of Jury Trial. 
Landlord and Tenant agree to waive trial by jury in any action, proceeding or
counterclaim brought by either against the other on any matter arising out of or
relating in any way to this Lease.

 

6.19                                                   Representations and
Warranties of Landlord. Landlord represents and warrants to Tenant that Landlord
is a trust organized under 12 C.F.R. Section 9.18 whose Trustee is Riggs and
Company.  Landlord has full power and authority to enter into this Lease.  The
person executing this Lease on behalf of Landlord is duly authorized to do so.

 

(signature pages follow)

 

--------------------------------------------------------------------------------


 

LANDLORD SIGNATURE PAGE

TO OFFICE LEASE

 

 

IN WITNESS WHEREOF, Landlord has executed this Lease as of the day and year
first above set forth.

 

Designated Address for Landlord:

LANDLORD:

 

 

 

 

 

 

Riggs Bank N.A., as trustee of the

MULTI-EMPLOYER PROPERTY TRUST,

Multi-Employer Property Trust

a trust organized under 12 C.F.R. Section 9.18

808 17th Street, NW

 

 

 

Washington, DC 20006

By:

Kennedy Associates Real Estate

 

Attn: Patrick O. Mayberry

 

Counsel, Inc.,

 

Facsimile: 202-835-6887

 

Authorized Signatory

 

 

 

 

 

with copies to:

 

By:

/s/ James R. Landau

 

 

 

Name:

James R. Landau

 

The Multi-Employer Property Trust

 

Its:

Vice President

 

c/o Kennedy Associates Real Estate Counsel, Inc.

 

 

 

2400 Financial Center

 

 

 

1215 Fourth Avenue

 

 

 

Seattle, WA 98616

 

 

 

Attn: Director of Asset Management

 

 

 

Facsimile: 206-682-4769

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

The Multi-Employer Property Trust

 

 

 

c/o Kennedy Associates Real Estate Counsel, Inc.

 

 

 

7315 Wisconsin Avenue, Suite 350 West

 

 

 

Bethesda, MD 20814

 

 

 

Attn: Vice President, Asset Management

 

 

 

Facsimile: 301-656-9339

 

 

 

 

 

 

 

with a copy to Manager at:

 

 

 

 

 

 

 

Trammell Crow Company

 

 

 

101 West Elm Street, Suite 400

 

 

 

Conshohocken, PA 19428

 

 

 

Facsimile: 484-530-4601

 

 

 

 

--------------------------------------------------------------------------------


 

TENANT SIGNATURE PAGE

TO OFFICE LEASE

 

 

IN WITNESS WHEREOF, Tenant has executed this Lease as of the day and year first
above set forth.

 

 

Designated Address for Tenant:

TENANT:

 

 

 

Cephalon, Inc.

CEPHALON, INC.,

145 Brandywine Parkway

a Delaware corporation

West Chester, PA 19380

 

 

Attn: Richard L. Gulino, Esq.

By:

/s/ Carl A. Savini

Facsimile: 610-738-6590

Name:

Carl A. Savini

 

Its:

Sr. Vice President, Human Resources

with a copy to:

 

 

 

 

 

Morgan, Lewis & Bockius LLP

 

 

1701 Market Street

 

 

Philadelphia, PA 19103

 

 

Attn: J. J. Broderick, Esq.

 

 

 

 

 

Facsimile: 215-963-5001

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO LEASE

 

LEGAL DESCRIPTION OF LAND

 

LOT 2 - WESTBROOK CORPORATE CENTER

 

ALL THAT CERTAIN LOT or parcel of ground, Situate in the Township of East
Whiteland, County of Chester and State of Pennsylvania, bounded and described
according to a Subdivision Plan of Westbrook Corporate Center for Trammell Crow
Company, prepared by Edward B. Walsh and Associates, Inc., Civil Engineers,
Exton, PA, dated January 27, 1997 and last revised June 9, 1997.  Being more
particularly described as follows:

 

BEGINNING at a point on the Northerly right-of-way of Moore Road (T-415) (60
feet wide), said point being a corner this and Lot 3 as shown on said plan,
thence extending along the northerly right-of-way of Moore Road, the four
(4) following courses and distances: (1) South 61 degrees 16 minutes 30 seconds
West, 336.08 feet to a point, (2) South 64 degrees 53 minutes 32 seconds West,
124.05 feet to a point of curvature, (3) on the arc of a circle curving to the
left, having a radius of 488.37 feet, the arc distance of 102.06 feet to a point
at a point of tangency, and (4) South 52 degrees 55 minutes 08 seconds West,
190.79 feet to a point in the bed of a stream, on the northeasterly right-of-way
of Conestoga Road (S. R. 0401) (variable width) being a point on a non tangent
curve, a radial line to said point bears South 31 degrees 55 minutes 36 seconds
West; thence extending along the said right-of-way, the five (5) following
courses and distances: (1) on the arc of a circle curving to the left, having a
radius of 5,829.58 feet, the arc distance of 82.13 feet to a point, (2) radial
to last mentioned curve, South 31 degrees 07 minutes 10 seconds West, crossing
said stream 40.00 feet to a point, a point of nontangent curve, a radial line to
said curve bears South 31 degrees 07 minutes 10 seconds West, (3) on the arc of
a circle curving to the left, having a radius of 5,789.58 feet, crossing another
stream, the arc distance of 455.66 feet to a point of tangency, (4) North 63
degrees 23 minutes 24 seconds West, 99.06 feet to a point, and (5) South 26
degrees 36 minutes 36 seconds West 37.00 feet to a point on the Northeasterly
right-of-way of Conestoga Road (S. R. 0401); thence along said right of way
North 63 degrees 23 minutes 24 seconds West, 440.33 feet to a point in line of
lands now or late of Great Valley High School; thence extending along the same,
the two (2) following courses and distances: (1) North 33 degrees 20 minutes 30
seconds East, re-crossing said stream, 834.01 feet to a marble monument found,
and (2) South 56 degrees 39 minutes 30 seconds East, 1004.00 feet to an Iron Pin
Set, a corner of lands now or late of East Whiteland Township; thence extending
along the same, North 33 degrees 20 Minutes 30 seconds East 179.73 feet to an
Iron Pin Set, a corner of late now or late Kathryn Freda Cubbing; thence along
of said Cubbing South 56 degrees 39 minutes 30 seconds East 163.18 feet to an
Iron Pin Set; thence still along land of said Cubbing and land now or late of
James L. and Viola A. Price South 76 degrees 52 minutes 50 seconds East 81.79
feet to a point a corner of Lot #3 as shown on said plan thence along said Lot 3
South 05 degrees 26 minutes 12 seconds East 243.23 feet to the said point an
place of beginning.

 

BEING Lot 2 as shown on said plan.

CONTAINING:  21.995 acres of land, be the same, more or less.

 

--------------------------------------------------------------------------------


 

LOT 3 - WESTBROOK CORPORATE CENTER

 

ALL THAT CERTAIN LOT or parcel of ground, Situate in the Township of East
Whiteland, County of Chester and State of Pennsylvania, bounded and described
according to a Subdivision Plan of Westbrook Corporate Center for Trammell Crow
Company, prepared by Edward B. Walsh and Associates, Inc., Civil Engineers,
Exton, PA, dated January 27, 1997 and last revised June 9, 1997.  Being more
particularly described as follows:

 

BEGINNING at a point of Northerly right-of-way line of Moore Road, (T-415)(60
feet wide), said point being a corner of Lot 4; thence extending from said point
of beginning along the North side of Moore Road, South 61 degrees 16 minutes 30
seconds West 296.70 feet to a point, a corner of Lot 2 as shown on said plan;
thence extending along the same, North 05 degrees 26 minutes 12 seconds West,
243.23 feet to a point in the land now or late of James L. and Viola A. Price;
thence along the land of said Price the three (3) following courses and
distances: (1) South 76 degrees 52 minutes 50 seconds East, 44.00 feet to an
Iron Pin Set; (2) North 84 degrees 55 minutes 10 seconds East, 170.48 feet to an
Iron Pin Set; (3), North 66 degrees 43 minutes 10 seconds East, 11.65 feet to a
point, a corner of Lot 4 as shown on said plan; thence along said Lot 4, South
28 degrees 43 minutes 30 seconds East, 124.58 feet to the point and place of
beginning.

 

BEING Lot 3 as shown on said plan.

 

CONTAINING: 44,001 square feet of land, be the same, more or less.

 

--------------------------------------------------------------------------------


 

LOT 4 - WESTBROOK CORPORATE CENTER

 

ALL THAT CERTAIN LOT or parcel of ground, Situate in Township of East Whiteland,
County of Chester and State of Pennsylvania, bounded and described according to
a Subdivision Plan of Westbrook Corporate Center for Trammell Crow Company,
prepared by Edward B. Walsh and Associates, Inc., Civil Engineers, Exton, PA,
dated January 27, 1997 and last revised June 9, 1997.  Being more particularly
described as follows:

 

BEGINNING at a point of the Northerly right-of-way line of Moore Road,
(T-415)(60 feet wide), said point being a corner of land now or late of Paul R.
and Mary Kay Dunne; thence extending from said point of beginning along the
North side of Moore Road, South 61 degrees 16 minutes 30 seconds West 321.74
feet to a point, a corner of Lot 3 as shown on said plan; thence extending along
the same, North 28 degrees 43 minutes 30 seconds West, 124.58 feet to a point in
line of lands now or late of James and Viola A. Price; thence continuing along
said Price and lands now or late of Robert J. and Mary Ellen Clarke, North 66
degrees 43 minutes 10 seconds East, 152.77 feet to an Iron Pin Set; thence
continuing along Clark and lands now or late of Dr. Karl A. and Marylyn Palmer,
North 36 degrees 14 minutes 20 seconds East, 207.88 feet to an Iron Pin Set a
corner of said Dunne; thence along said Dunne, South 23 degrees 20 minutes 00
seconds East, 198.94 feet to the first mentioned point and place of beginning.

 

BEING Lot 4 as shown on said plan.

 

CONTAINING: 45,012 square feet of land, be the same, more or less

 

TOGETHER WITH certain easement rights reserved unto the Grantor by Deed of
Dedication dated July 30, 1985 recorded October 29, 1985 in Record Book 117
page 407.

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO LEASE

 

DRAWING SHOWING LOCATION OF THE PREMISES

 

[graphic omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

WESTBROOK CORPORATE CENTER

 

TENANT IMPROVEMENTS

 

The following provisions shall apply to the design and construction of the
Tenant Improvements with the same force and effect as if all of the provisions
of this Exhibit ”C” were set forth at length in the body of the Lease.

 

1.                                       Plans and Specifications. Tenant shall
prepare and submit to Landlord for its approval, which approval shall not be
unreasonably withheld, conditioned or delayed, construction drawings, plans and
specifications for all improvements to the Premises to be constructed by Tenant,
including but not limited to any proposed demolition or modification of the
existing improvements in the Premises.  If Landlord fails to respond to Tenant’s
request for approval of such construction drawings, plans and specifications
within fifteen (15) days of receipt, Landlord shall be deemed to have approved
such construction drawings, plans and specifications.  Such construction
drawings, plans and specifications, once approved by Landlord, are referred to
herein and throughout this Lease as the “Plans and Specifications”.  Without
limiting the generality of the foregoing, the Plans and Specifications shall
show the following details:  partition layout (dimensioned), door location and
door schedule, reflected ceiling plans, electrical outlets with locations
dimensioned, occupancy requirements by room or space, drawings, sections,
details and specifications for special equipment and fixtures, dimensioned
locations of all floor loads beyond 60 lbs. per square foot (including partition
load), requirements for special air-conditioning, plumbing and electrical needs,
and specifications of all specialty systems or equipment to be installed in the
Premises. Tenant shall not make any material modification to the Plans and
Specifications without first submitting the proposed modification to Landlord
and obtaining Landlord’s written consent thereto, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

2.                                       Construction.

 

(a)                                  The Tenant Improvements shall be
constructed in a good and workmanlike manner, in compliance with all
Governmental Requirements, by contractors approved in advance by Landlord (which
approval shall not be unreasonably withheld, conditioned or delayed)
(collectively, the “Tenant Improvement Contractor”).  Without limiting the scope
of Landlord’s approval rights, the Tenant Improvement Contractor must be a party
to and bound by a collective bargaining agreement with a labor organization
affiliated with the Building and Construction Trades Council of the AFL-CIO and
covenant to employ with respect to the construction of the Tenant Improvements
only subcontractors similarly bound by such a collective bargaining agreement
and employing only members of such labor organizations to perform work within
their respective jurisdictions.

 

(b)                                 Landlord’s construction manager shall be
given access to the Premises at all times during the performance of the Tenant
Improvements for purposes of reviewing the same.  Landlord shall have the right
to reject any portion of the Tenant Improvements which Landlord reasonably
determines to deviate materially from the Plans and Specifications or to be in
violation of any Governmental Requirements.  Upon substantial completion of the
Premises,

 

1

--------------------------------------------------------------------------------


 

the Tenant Improvements shall be reviewed for quality control (punchlisted) by
Landlord’s construction manager.  Any and all portions of the Tenant
Improvements not in material conformance with the Plans and Specifications shall
be corrected by Tenant, at Tenant’s expense, within thirty (30) days after
notification of such material defects by Landlord or, if Tenant is diligently
prosecuting such correction, until such correction is completed.  Landlord’s
review of the Plans and Specifications or inspection of the Tenant Improvements
is for Landlord’s separate purposes; Landlord’s approval or inspection of any
Tenant Improvements shall not be construed as a recommendation, representation
or warranty of any kind, including but not limited to compliance with
Governmental Requirements or fitness for a particular purpose, or otherwise
limit Tenant’s obligations under this Lease.

 

(c)                                  Prior to the commencement of the Tenant
Improvements, Tenant or the Tenant Improvement Contractor shall provide to
Landlord copies of all required building permits for construction of the Tenant
Improvements and insurance certificates with coverages and limits as specified
by Landlord, naming Landlord and the Manager as additional insureds.  The Tenant
Improvement Contractor shall also execute a waiver of mechanics liens in form
and substance satisfactory to Landlord, which waiver must be filed with the
Chester County Prothonotary prior to commencement of such Tenant Improvements at
Tenant’s expense.

 

(d)                                 Tenant shall be solely responsible for
(i) transportation, safekeeping and storage of material and equipment used in
the performance of the work by the Tenant Improvement Contractor, (ii) the cost
of removal of debris and waste resulting therefrom, and (iii) any damage caused
by the Tenant Improvement Contractor; provided however, that Tenant shall be
entitled to draw upon the Tenant Improvement Allowance for payment of costs
associated with subsections (i) and (ii) of this subsection (d).

 

3.                                       Tenant Improvement Costs.

 

(a)                                  The cost of any improvement, modification,
construction, design, management, inspection, review or any other cost or
expense incurred toward the preparation of the Tenant Improvements for Tenant’s
desired and Permitted Use, including but not limited to the cost of
architectural and engineering services, permits and approvals and the sums
payable to the Tenant Improvement Contractor, are collectively referred to
herein as the “Tenant Improvement Costs”.  The Tenant Improvement Costs shall
also include a construction management fee equal to [**] percent ([**]%) of all
other costs included in the Tenant Improvement Costs, payable to Landlord to
cover the cost of construction management services provided by the Manager to
Landlord.  Tenant shall be responsible for payment of the Tenant Improvement
Costs as and when due, subject to reimbursement by Landlord in an amount not to
exceed the Tenant Improvement Allowance pursuant to Section 4 below.

 

(b)                                 Prior to commencement of the Tenant
Improvements, Tenant shall deliver to Landlord a certificate executed by Tenant
attaching a budget (the “Budget”) for the Tenant Improvements, which shall
constitute Tenant’s good faith estimate of all Tenant Improvement Costs for the
Premises.  Tenant shall be permitted from time to time to adjust the Budget if
Tenant’s good faith estimate has changed.

 

--------------------------------------------------------------------------------

** Portions of this exhibit have been omitted and filed separately pursuant to
an application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

 

--------------------------------------------------------------------------------


 

4.                                       Tenant Improvement Allowance.

 

(a)                                  Landlord shall reimburse Tenant for any
Tenant Improvement Costs for the Premises up to a maximum of the Tenant
Improvement Allowance. Landlord shall pay the Tenant Improvement Allowance
within 30 days of receiving the following:

 

(i)                                     final releases of lien signed by the
Tenant Improvement Contractor and all subcontractors who provided any labor or
materials with respect to the Tenant Improvements (which releases may be
contingent upon the receipt of sums reflected in the final payment application
and/or which may exclude reasonable holdbacks for punchlist items);

 

(ii)                                  a certificate executed by Tenant
confirming the amount of Tenant Improvement Costs incurred by Tenant and that
all Tenant Improvement Costs have been paid by Tenant except for reasonable
holdbacks related to punchlist items as specified in such certificate; and

 

(iii)                               a set of the Plans and Specifications marked
to show as-built conditions, which shall be reproducible if permitted by the
party that prepared such Plans and Specifications.

 

(b)                                 Landlord’s obligation to reimburse Tenant in
accordance with subparagraph (a) above shall be conditioned upon the following:

 

(i)                                     No Event of Default shall have occurred
and be continuing hereunder at the time any such payment is requested; and

 

(ii)                                  Construction of the Tenant Improvements
shall have been substantially completed.

 

In the event that the cost of the Tenant Improvements is less than the Tenant
Improvement Allowance, Tenant shall receive a credit in the amount of such
savings, to be applied against the installments of Base Rent first falling due
following determination of the amount of such credit.

 

--------------------------------------------------------------------------------


 

EXHIBIT D TO LEASE

 

Intentionally Deleted

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E TO LEASE

 

RULES AND REGULATIONS

 

1.                                       Except as provided in the Lease, no
sign, placard, picture, advertisement, name or notice shall be installed or
displayed on any part of the outside or inside of the Building or Land without
the prior written consent of the Landlord.  Landlord shall have the right to
remove, at Tenant’s expense and without notice, any sign installed or displayed
in violation of this rule.  All approved signs or lettering on doors and walls
shall be printed, painted, affixed or inscribed at the expense of Tenant by a
person chosen by Landlord.

 

2.                                       If Landlord reasonably objects in
writing to any curtains, blinds, shades, screens or hanging plants or other
similar objects attached to or used in connection with any window or door of the
Premises, Tenant shall immediately discontinue such use. Tenant shall not place
anything against or near glass partitions or doors or windows which may appear
unsightly from outside the Premises.

 

3.                                       Tenant shall not obstruct any sidewalk,
halls, passages, exits, entrances, elevators, escalators, or stairways of the
Building.  The halls, passages, exits, entrances, elevators, escalators and
stairways are not open to the general public.  Landlord shall in all cases
retain the right to control and prevent access to such areas of all persons
whose presence in the judgment of Landlord would be prejudicial to the safety,
character, reputation and interest of the Land, Building and the Building’s
tenants; provided that, nothing in this Lease contained shall be construed to
prevent such access to persons with whom any Tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal
activities.  Tenant shall not go upon the roof of the Building.

 

4.                                       The directory of the Building will be
provided exclusively for the display of the name and location of tenants only,
and Landlord reserves the right to exclude any other names therefrom.

 

5.                                       All cleaning and janitorial services
for the Building and the Premises shall be provided exclusively through
Landlord. Tenant shall not cause any unnecessary labor by carelessness or
indifference to the good order and cleanliness of the Premises.  Landlord shall
not in any way be responsible to any Tenant for any loss of property on the
Premises, however occurring, or for any damage to any Tenant’s property by the
janitor, any of Landlord’s Agents or any other person.

 

6.                                       Landlord will furnish Tenant, free of
charge, two (2) keys to each door lock in the Premises.  Landlord may make a
reasonable charge for any additional keys.  Tenant shall not make or have made
additional keys, and Tenant shall not alter any lock or install a new additional
lock or bolt on any door of its Premises.  Tenant, upon the termination of its
tenancy, shall deliver to Landlord the keys of all doors which have been
furnished to Tenant, and in the event of loss of any keys so furnished, shall
pay Landlord therefor.

 

7.                                       If Tenant requires telegraphic,
telephonic, computer circuits, burglar alarm or similar services, it shall first
obtain Landlord’s consent, which consent shall not be unreasonably

 

1

--------------------------------------------------------------------------------


 

withheld, conditioned or delayed, and comply with, Landlord’s instructions for
their installation, and shall pay the entire cost of such installation(s).

 

8.                                       Tenant shall not place a load upon any
floor of the Premises which exceeds the load per square foot which such floor
was designed to carry and which is allowed by Governmental Requirements.  Heavy
objects shall, if considered necessary by Landlord, stand on such platforms as
determined by Landlord to be necessary to properly distribute the weight. 
Business machines and mechanical equipment belonging to Tenant, which cause
noise or vibration that may be transmitted to the structure of the Building or
to any space in the Building or to any other tenant in the Building, shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate noise or vibration.

 

9.                                       Tenant shall not use or keep in the
Premises any kerosene, gasoline or inflammable or combustible fluid or material
other than those limited quantities permitted by the Lease.  Tenant shall not
use or permit to be used in the Premises any foul or noxious gas or substance,
or permit or allow the Premises to be occupied or used in a manner offensive or
objectionable to Landlord or other occupants of the Building by reason of noise,
odors or vibrations nor shall Tenant bring into or keep in or about the Premises
any birds or animals.

 

10.                                 Tenant shall not waste any utility provided
by Landlord and agrees to cooperate fully with Landlord to assure the most
effective operation of the Building’s heating and air-conditioning and to comply
with any governmental energy-saving rules, laws or regulations of which Tenant
has actual notice.

 

11.                                 Landlord reserves the right, exercisable
without notice and without liability to Tenant, to change the name and street
address of the Building; provided, however, Landlord is prohibited from
including the name of any competitor of Tenant in the name of the Building.

 

12.                                 Landlord reserves the right to exclude from
the Building during non-Business Hours, or such other hours as may be
established from time to time by Landlord, and on Sundays and legal holidays,
any person unless that person is known to the person or employee in charge of
the Building and has a pass or is properly identified.  Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons.  Landlord shall not be liable for damages
for any reasonable error with regard to the admission to or exclusion from the
Building of any person.  Landlord reserves the right to prevent access to the
Building in case of invasion, mob, riot, public excitement or other commotion by
closing the doors or by other appropriate action.

 

13.                                 Tenant shall close and lock the doors of its
Premises and entirely shut off all water faucets at the close of business each
day.  Tenant shall be responsible for any damage or injuries sustained by other
tenants or occupants of the Building or by Landlord for noncompliance with this
rule.

 

14.                                 Tenant shall not arrange for bulk deliveries
to the Premises of ice, drinking water, food, beverage, towel or other similar
services, except at such hours as may be fixed by Landlord for such deliveries,
and otherwise in accordance with these Rules and Regulations.  All such
deliveries shall be made by the freight elevator, and not by passenger elevator.

 

2

--------------------------------------------------------------------------------


 

15.                                 The toilet rooms, toilets, urinals, wash
bowls and other apparatus shall not be used for any purpose other than that for
which they were constructed and no foreign substance of any kind whatsoever
shall be deposited in them.  The expenses of any breakage, stoppage or damage
resulting from the violation of this rule shall be borne by Tenant if it or its
employees or invitees shall have caused it.

 

16.                                 Tenant shall not sell, or permit the sale at
retail, of newspapers, magazines, periodicals, theater tickets or any other
goods or merchandise to the general public in or on the Premises.  Tenant shall
not make any room-to-room solicitation of business from other tenants in the
Building.  Tenant shall not use the Premises for any business or activity other
than that specifically provided for in the Lease.

 

17.                                 Except as provided in Paragraph 4.31 of the
Lease, Tenant shall not be permitted to install radio or television antennas,
loudspeaker or other device in, on or about the Premises or Building without
Landlord’s consent, and provided that the installation and maintenance of such
equipment shall not permeate the membrane of the roof or otherwise vitiate any
warranty on the roof of the Building, and provided further that such equipment
shall be properly screened.  Tenant shall not interfere with radio or television
broadcasting or reception from or in the Building or elsewhere.

 

18.                                 Landlord reserves the right to direct
electricians as to where and how telephone and telegraph wires are to be
introduced to the Premises.  Tenant shall not cut or bore holes for wires. 
Tenant shall not affix any floor covering to the floor of the Premises in any
manner except pursuant to Paragraph 4.5 of the Lease.  Tenant shall repair any
damage resulting from noncompliance with this rule.

 

19.                                 Tenant shall not install upon the Premises
any vending machine except at such hours as may be fixed by Landlord for a
delivery of heavy equipment and otherwise in accordance with these Rules and
Regulations.  Any delivery of any vending machine shall be made by the freight
elevator, and not by passenger elevator.

 

20.                                 Canvassing, soliciting and distribution of
handbills or any other written material, and peddling in the Building or Land
are prohibited, and Tenant shall reasonably cooperate to prevent the same.

 

21.                                 Landlord reserves the right to exclude or
expel from the Building and Land any person who, in Landlord’s judgment,
reasonably exercised, is intoxicated, under the influence of liquor or drugs or
in violation of any of these Rules and Regulations.

 

22.                                 Tenant shall store all of its trash and
garbage within the Premises.  Tenant shall not place in any trash box or
receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal.  All garbage and refuse disposal
shall be made in accordance with directions issued from time to time by
Landlord.

 

23.                                 The Premises shall not be used for lodging
or any improper or immoral or objectionable purpose.  No cooking shall be done
or permitted by Tenant, except for in the cafeteria and except  that use by
Tenant of Underwriters’ Laboratory approved equipment for microwaving food or
for

 

3

--------------------------------------------------------------------------------


 

brewing coffee, tea, hot chocolate and similar beverages shall be permitted;
provided that, such equipment and its use is in accordance with all Governmental
Requirements.

 

24.                                 Tenant shall not use in the Premises or in
the public halls of the Building any hand truck except those equipped with
rubber tires and side guards or such other material-handling equipment as
Landlord may approve.  Tenant shall not bring any other vehicles of any kind
into the Building.

 

25.                                 Without the prior written consent of
Landlord, Tenant shall not use the name of the Building in connection with or in
promoting or advertising the business of Tenant except as Tenant’s address.

 

26.                                 Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations reasonably established by
Landlord or any governmental agency.

 

27.                                 Tenant assumes any and all responsibility
for protecting the Premises from theft, robbery and pilferage, which includes
keeping doors locked and other means of entry to the Premises closed.

 

28.                                 The requirements of Tenant will be attended
to only upon appropriate application to the Manager of the Building by an
authorized individual.  Employees of Landlord are not required to perform any
work or do anything outside of their regular duties unless under special
instructions from Landlord, and no employee of Landlord is required to admit
Tenant to any space other than the Premises without specific instructions from
Landlord.

 

29.                                 Tenant shall not park its vehicles in any
parking areas designated by Landlord as areas for parking by visitors to the
Building or Land. Tenant shall not use more than its pro rata share of parking
spaces.  Tenant shall not leave vehicles in the parking areas overnight nor park
any vehicles in the Building parking areas other than automobiles, motorcycles,
motor driven or nonmotor driven bicycles or four-wheeled trucks. Landlord shall
have no obligation whatsoever to monitor or police the use of the parking or
other common areas.

 

30.                                 Tenant and Tenant’s Agents shall observe
faithfully and comply with the rules and regulations set forth in this Exhibit,
provided such rules and regulations are applied to Tenant in a
non-discriminatory manner.

 

31.                                 These Rules and Regulations are in addition
to, and shall not be construed to in any way modify or amend, in whole or in
part, the covenants and conditions of any lease of premises in the Building.  If
any provision of these Rules and Regulations conflicts with any provision of the
Lease, the terms of the Lease shall prevail.

 

32.                                 No smoking shall be permitted in the
Building except for rooms constructed with ventilation systems approved by
Landlord which are vented directly to the exterior of the Building.  No smoking
shall be permitted outside the Building except in areas designated by Landlord
as smoking areas.

 

33.                                 Landlord reserves the right to make such
other and reasonable Rules and Regulations as, in its judgment, may from time to
time be needed for safety and security, the care and cleanliness

 

4

--------------------------------------------------------------------------------


 

of the Building and Land and the preservation of good order in the Building. 
Tenant agrees to abide by all the Rules and Regulations stated in this exhibit
and any additional rules and regulations which are so made by Landlord.

 

34.                                 Tenant shall be responsible for the
observance of all of the foregoing rules by Tenant and Tenant’s Agents.

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT F TO LEASE

 

SCHEDULE OF CLEANING SERVICES

 

Daily Cleaning Services

 

•                  Empty waste baskets and remove refuse to designated area. 
Reline and wipe clean receptacles as needed.

 

•                  Break down all boxes or any items marked trash and remove to
designated areas.

 

•                  Thorough vacuuming of all carpeted area.

 

•                  Sweep all hard floors (tile, wood, etc.).

 

•                  Sweep and damp mop all vinyl, marble and quarry tile floors. 
Spot buff as needed.

 

•                  Spot clean minor carpet stains.

 

•                  Dust and/or wipe clean the following surfaces:

 

•                                          desks

•                                          chairs

•                                          file cabinets

•                                          tables

•                                          telephones

•                                          pictures and frames

•                                          doors

•                                          lamps

•                                          ledges and shelves

•                                          desk/furniture partitions

•                                          any other horizontal surface of a
fixture or furniture subject to collecting dust

 

•                  Wipe clean the following surfaces:

 

•                                          window sills and ledges

•                                          counter tops and kitchen cabinets

•                                          private entrance doors

•                                          glass, mirrored and wood doors,
panels, windows and walls

•                                          walls in kitchen and disposal area

•                                          conference tables

 

•                  Wash, clean and disinfect water fountains and/or coolers. 
Give special attention to adjacent floor areas.

 

1

--------------------------------------------------------------------------------


 

•                  Establish regular cleaning maintenance program for floor in
public lobby area in conjunction with Property Manager; standard necessary to
maintain is high quality shine with no water marks, stains, scuffing or other
signs of wear.

 

•                  Wipe and polish all glass, chrome and metal surfaces such as
windows (interior and up to standard ceiling height), partitions, banisters,
door knobs, light switch plates, kick plates, directional signs and door
saddles.

 

•                  Dust and wipe clean sand urns.

 

•                  Polish directory.

 

•                  Vacuum and spot shampoo all carpet entrance mats.

 

•                  Spot clean all wall surfaces.

 

•                  Clean all entrance doors.

 

Daily Elevators

 

•                  Wash and polish wood and stainless walls, doors and hall
plate.

 

•                  Keep tracks clean of dust, dirt and debris.

 

•                  Vacuum carpet.

 

•                  Spot clean carpet as needed.

 

Daily Vending Areas

 

•                  Thoroughly vacuum carpeting and damp mop tile flooring daily.

 

•                  Special attention to cleaning crevices, between and under
vending machines.

 

•                  Thoroughly wipe all tops and sides of vending machines and
express mail box cabinets with damp cloth.

 

•                  Spot clean all wall surfaces.

 

•                  Empty trash and reline can daily.

 

•                  Spot clean exteriors of waste containers.

 

2

--------------------------------------------------------------------------------


 

Daily Lavatories

 

•                  Sweep and wet mop all tile floors using disinfectant.

 

•                  Deck brush under urinals and behind toilets as required.

 

•                  Thoroughly clean all mirrors, top to bottom.

 

•                  Scour, wash and disinfect all sink basins, counter tops,
bowls, urinals, including undersides.

 

•                  Wash toilet seats, both sides.

 

•                  Wipe clean all partitions and tops of ledges.

 

•                  Wipe clean all wall tile as needed.

 

•                  Remove all trash and sanitary waste, wash receptacles as
necessary.

 

•                  Remove rubbish to designated area.

 

•                  Restock hand soap and paper products.

 

•                  Polish all stainless dispensers and fixtures.

 

Weekly Cleaning Services

 

•                  Wash and sanitize metal partitions.

 

•                  Dust horizontal surfaces exceeding 70” height.

 

•                  Damp clean ceiling and exhaust fans.

 

•                  Dust all blinds in common areas.

 

•                  Sweep fire tower stairwells.

 

•                  Wet mop as needed.

 

•                  Wipe hand rails and dust metalwork.

 

•                  Wipe clean all desk tops and credenzas.

 

•                  Remove all finger prints and dirt from door frames, kick and
push plates, handles and railings.

 

3

--------------------------------------------------------------------------------


 

•                  Wet wipe all horizontal surfaces to 70” including moldings,
shelves, etc.

 

•                  Polish all fine wood furniture including desks, chairs and
cabinets.

 

•                  Spray buff all vinyl tiles floors as necessary.

 

•                  Machine buff other hard surfaces, floors to include ceramic,
quarry and marble title as necessary.

 

•                  Wipe clean all plant containers in common areas.

 

•                  Stiff brush upholstered furniture to remove lint and dirt.

 

Monthly / Quarterly Cleaning Services

 

•                  Thoroughly wipe clean all ceiling vents and exhaust fans and
area immediately adjacent:  monthly to quarterly, as needed.

 

•                  Strip and refinish all tile floors including restroom floors
on a quarterly basis.

 

•                  Wipe clean and remove all fingerprints from full height doors
on a monthly basis.

 

•                  Vacuum all upholstered furniture on a quarterly basis.

 

•                  Thoroughly clean all venetian blinds, pipes, ventilating and
air conditioning louvers, ducts and high molding:  monthly to quarterly, as
needed.

 

•                  Wipe clean as needed all vinyl base.  Vacuum as needed all
carpet cove base:  monthly to quarterly, as needed.

 

•                  Spot clean all vertical surfaces on a monthly basis.

 

•                  Spray buff all vinyl floors (both tenant and common areas)
monthly.

 

•                  Clean exterior windows on a quarterly basis.

 

Semi-Annual Cleaning Services

 

•                  Wash all common area walls including wallcovering, paint,
marble and vinyl base.

 

•                  Clean interior windows.

 

4

--------------------------------------------------------------------------------
